     Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 1 of 74
                                                                          1


 1

 2                         UNITED STATES DISTRICT COURT

 3                        NORTHERN DISTRICT OF CALIFORNIA

 4                               SAN JOSE DIVISION

 5
        UNITED STATES OF AMERICA,            )
 6                                           )   CR-18-00258-EJD
                           PLAINTIFF,        )
 7                                           )   SAN JOSE, CALIFORNIA
                    VS.                      )
 8                                           )   AUGUST 16, 2021
        ELIZABETH A. HOLMES,                 )
 9                                           )   PAGES 1 - 73
                           DEFENDANT.        )
10                                           )
                                             )
11

12                          TRANSCRIPT OF PROCEEDINGS
                      BEFORE THE HONORABLE EDWARD J. DAVILA
13                         UNITED STATES DISTRICT JUDGE

14
        A P P E A R A N C E S:
15
        FOR THE PLAINTIFF:       UNITED STATES ATTORNEY'S OFFICE
16                               BY: JOHN C. BOSTIC
                                      JEFFREY B. SCHENK
17                               150 ALMADEN BOULEVARD, SUITE 900
                                 SAN JOSE, CALIFORNIA 95113
18
                                 BY:  ROBERT S. LEACH
19                                    KELLY VOLKAR
                                 1301 CLAY STREET, SUITE 340S
20                               OAKLAND, CALIFORNIA 94612

21           (APPEARANCES CONTINUED ON THE NEXT PAGE.)

22
        OFFICIAL COURT REPORTER:
23                              IRENE L. RODRIGUEZ, CSR, RMR, CRR
                                CERTIFICATE NUMBER 8074
24
             PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
25                 TRANSCRIPT PRODUCED WITH COMPUTER



                           UNITED STATES COURT REPORTERS
     Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 2 of 74
                                                                          2


 1
        A P P E A R A N C E S: (CONT'D)
 2

 3      FOR DEFENDANT HOLMES:    WILLIAMS & CONNOLLY LLP
                                 BY: KEVIN M. DOWNEY
 4                                    LANCE A. WADE
                                      RICHARD CLEARY
 5                                    KATHERINE TREFZ
                                      AMY SAHARIA
 6                               725 TWELFTH STREET, N.W.
                                 WASHINGTON, D.C. 20005
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                           UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 3 of 74
                                                                                        3


           1      SAN JOSE, CALIFORNIA                            AUGUST 16, 2021

           2                              P R O C E E D I N G S

09:02AM    3           (COURT CONVENED AT 9:02 A.M.)

09:02AM    4                 THE COURT:    LET'S CALL OUR MORNING MATTER.     THIS IS

09:02AM    5      18-258, UNITED STATES VERSUS ELIZABETH HOLMES.

09:02AM    6           LET ME FIRST CAPTURE THE APPEARANCE OF THE PARTIES AGAIN,

09:02AM    7      PLEASE.

09:02AM    8           WHO APPEARS FOR THE GOVERNMENT?

09:02AM    9                 MR. SCHENK:    GOOD MORNING, YOUR HONOR.

09:02AM   10           JEFF SCHENK, ROBERT LEACH, JOHN BOSTIC, AND KELLY VOLKAR

09:02AM   11      ON BEHALF OF THE UNITED STATES.

09:02AM   12                 THE COURT:    THANK YOU.   GOOD MORNING.

09:02AM   13           AND FOR THE DEFENDANT?

09:02AM   14                 MR. DOWNEY:    GOOD MORNING, YOUR HONOR.

09:02AM   15           KEVIN DOWNEY FROM WILLIAMS & CONNOLLY ON BEHALF OF

09:02AM   16      MS. HOLMES.

09:02AM   17           WITH ME ARE LANCE WADE, AMY SAHARIA, KATHERINE TREFZ AND

09:02AM   18      RICHARD CLEARY.

09:02AM   19                 THE COURT:    THANK YOU.   GOOD MORNING.

09:03AM   20                 MR. DOWNEY:    THE DEFENDANT IS ALSO PRESENT IN COURT.

09:03AM   21                 THE COURT:    THANK YOU.   GOOD MORNING.

09:03AM   22           THIS IS THE DATE AND TIME WE SET FOR A FURTHER PRETRIAL

09:03AM   23      CONFERENCE, AND WE SCHEDULED THIS THIS MORNING.

09:03AM   24           I DID RECEIVE YOUR DOCUMENT 907, WHICH IS YOUR JOINT

09:03AM   25      STATUS REPORT.    THANK YOU FOR THAT.   THAT WAS HELPFUL.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 4 of 74
                                                                                     4


09:03AM    1           I THINK WE'LL GO OVER THE ITEMS THAT ARE CONTAINED IN YOUR

09:03AM    2      REPORT, AND THEN I HAVE SOME OTHER, JUST SOME OTHER

09:03AM    3      PRELIMINARY, I'LL CALL THEM, HOUSEKEEPING ISSUES THAT I'D LIKE

09:03AM    4      TO DISCUSS ABOUT THE TRIAL.

09:03AM    5           BEFORE I START WITH YOUR REPORT, I THOUGHT WE WOULD JUST

09:03AM    6      GO DOWN THE ITEMS THERE.     WE WILL PROBABLY TALK LATER THIS

09:03AM    7      MORNING ABOUT THE INSTRUCTIONS, PRELIMINARY INSTRUCTIONS, BUT I

09:03AM    8      THOUGHT I WOULD JUST GO THROUGH YOUR REPORT.

09:03AM    9           BEFORE WE DO THAT, ANYTHING ANYONE WANTS TO STATE BEFORE

09:03AM   10      WE BEGIN?

09:03AM   11                  MR. DOWNEY:   YOUR HONOR, I JUST -- WE CAN DO IT WHEN

09:03AM   12      IT COMES IN THE CHECKLIST OR NOW.

09:03AM   13           YOUR HONOR HAD ASKED AT THE LAST CONFERENCE THAT WE INFORM

09:04AM   14      YOU IF THERE WAS A SENSE AS TO WHAT WOULD BE A WORKABLE TRIAL

09:04AM   15      DATE IN LIGHT OF ANY PARTICULAR ISSUES.      WE HAVE DONE THAT, AND

09:04AM   16      I CAN MAKE SUGGESTIONS TO THE COURT EITHER NOW OR LATER.

09:04AM   17                  THE COURT:    OKAY.   WELL, LET ME -- THERE WAS ONE

09:04AM   18      THING I WANTED TO TALK ABOUT IS OUR TRIAL -- I'M SORRY, I'M

09:04AM   19      TRYING TO POSITION MYSELF HERE.

09:04AM   20           THIS WEEK I BELIEVE THE JURORS HAVE BEEN SUMMONED TO COME

09:04AM   21      IN THURSDAY AND FRIDAY, I BELIEVE THE 19TH AND 20TH.      TOMORROW

09:04AM   22      WE'LL RECEIVE THE QUESTIONNAIRES THAT YOU'RE DUPLICATING, WE'LL

09:04AM   23      PROVIDE THOSE TO THE SUMMONED JURORS, THEY WILL COMPLETE THOSE

09:04AM   24      IN TWO DIFFERENT DAYS ON THOSE DAYS.      WE'LL HAVE THOSE BACK.

09:04AM   25           MY INTENT THEN WAS TO COLLECT THOSE, PROVIDE THEM TO



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 5 of 74
                                                                                      5


09:04AM    1      COUNSEL.   COUNSEL WOULD THEN COPY THEM, AND WE'RE GOING TO

09:05AM    2      DISCUSS THE AMOUNTS OF COPIES AND FOR WHAT PARTIES.      YOU WOULD

09:05AM    3      THEN RETURN THE ORIGINALS TO THE COURT FOR KEEPING.

09:05AM    4           WE WOULD THEN COME BACK ON THE 31ST IS WHAT I THINK WE

09:05AM    5      HAVE SCHEDULED NOW FOR JURY SELECTION.       THAT WOULD BE THE FIRST

09:05AM    6      DAY OF JURY SELECTION.

09:05AM    7           I ANTICIPATE THAT WE WILL PROBABLY TAKE PERHAPS TWO DAYS

09:05AM    8      TO SELECT A JURY JUST BECAUSE OF THE QUESTIONNAIRE AND THOSE

09:05AM    9      THINGS AND SOME ADDITIONAL VOIR DIRE THAT I'LL TALK ABOUT

09:05AM   10      LATER.

09:05AM   11           MY HOPE IS THAT WE COULD SECURE A JURY BY THE END OF

09:05AM   12      WEDNESDAY THE 1ST AND HAVE OUR PANEL SWORN ON THAT DATE.

09:05AM   13           LOOKING AT THE SCHEDULE, WE ARE SCHEDULED TO BE DARK, THAT

09:05AM   14      IS NOT IN SESSION, ON THE 2ND AND 3RD, THAT'S THURSDAY AND

09:05AM   15      FRIDAY.    AND THAT IS THE LABOR DAY WEEKEND, SO MONDAY THE 6TH

09:05AM   16      WE WOULD NOT BE IN SESSION.

09:06AM   17           THE 7TH IS TUESDAY, AND I ALSO -- I THINK YOU'RE ALL

09:06AM   18      PROBABLY AWARE THAT THAT ALSO IS ROSH HASHANAH, AND I INTEND TO

09:06AM   19      RESPECT THE RELIGIOUS HOLIDAYS.    SO RECOGNIZING THAT, WE WOULD

09:06AM   20      NOT BE IN SESSION ON 7TH, WHICH IS A TUESDAY.

09:06AM   21           WE WOULD THEN BEGIN WITH THE TRIAL PROPER ON THE 8TH OF

09:06AM   22      SEPTEMBER IN THE MORNING.    THAT'S THE SCHEDULE THAT I HAD,

09:06AM   23      MR. DOWNEY, AS I LOOKED AT THE CALENDAR.      I DON'T KNOW IF THAT

09:06AM   24      IS HELPFUL TO YOU.

09:06AM   25                  MR. DOWNEY:   THAT IS HELPFUL.    IT'S NOT WHAT I WAS



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 6 of 74
                                                                                     6


09:06AM    1      GOING TO COMMENT ON, AND I THINK IT'S HELPFUL TO KNOW THAT, AND

09:06AM    2      I KNOW THAT MEMBERS OF OUR TEAM APPRECIATE THAT ARRANGEMENT.

09:06AM    3                  THE COURT:    OKAY.

09:06AM    4                  MR. SCHENK:   THAT WORKS FOR THE GOVERNMENT.   THANK

09:06AM    5      YOU VERY MUCH.

09:06AM    6                  THE COURT:    OKAY.    THANK YOU.

09:06AM    7             BUT YOU HAD SOMETHING ELSE YOU WANTED --

09:06AM    8                  MR. DOWNEY:   I WAS JUST GOING TO MAKE A SUGGESTION,

09:06AM    9      AND IT MAY NOT BE THE LOGICAL PLACE, AS TO WITHIN DAYS, YOU

09:06AM   10      KNOW, THE PLACE AT WHICH IT MIGHT BE LOGICAL TO TAKE BREAKS

09:07AM   11      JUST TO ANTICIPATE A TRIAL DAY SCHEDULE AS OPPOSED TO THE DAYS

09:07AM   12      WE WOULD BE THERE.   SO WE CAN DO THAT NOW OR LATER.

09:07AM   13                  THE COURT:    I SEE.   LET ME TELL YOU MY THOUGHT ON

09:07AM   14      THAT IS I WOULD LIKE TO CONCLUDE OUR DAILY SESSIONS BY

09:07AM   15      2:00 P.M. IF POSSIBLE.     THAT'S A GOAL THAT I'VE SET, AND THAT

09:07AM   16      MEANS WE START AT 9:00 O'CLOCK AT LEAST NOW, 9:00 O'CLOCK.

09:07AM   17             MY THOUGHT IS THAT WE WOULD PERHAPS SPLIT THE DAY AND HAVE

09:07AM   18      WHATEVER HOURS WE CAN AND MAYBE HAVE ONE BREAK, THERE MIGHT BE

09:07AM   19      A 2 HOUR SESSION AT A TIME, AND THEN HAVE ONE 20 MINUTE BREAK,

09:07AM   20      SOMETHING LIKE THAT, 30 MINUTE BREAK, AND THEN COMPLETE THE

09:07AM   21      DAY.

09:07AM   22             OF COURSE, WE'LL TAKE BREAKS AS NEEDED, AND I WILL ADVISE

09:07AM   23      THE JURY OF THAT, THAT IF SOMEONE NEEDS TO TAKE AN UNSCHEDULED

09:07AM   24      BREAK FOR ANY REASON, WE'LL, OF COURSE, ACCOMMODATE THAT.

09:07AM   25             BUT MY THOUGHT IS BECAUSE OF THE LENGTH OF THE TRIAL, THAT



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 7 of 74
                                                                                      7


09:07AM    1      IS THE DURATION OF IT, FATIGUE SETS IN FOR JURORS, WE ALL KNOW

09:08AM    2      THAT.   SO MY THOUGHT WAS TO KEEP THE DAY, CAPTURE AS MUCH AS WE

09:08AM    3      CAN, BUT TO END THE DAY AROUND 2:00 AT THE LATEST.

09:08AM    4           NOW, THIS IS ALL DEPENDENT ALSO ON THE MAKEUP OF OUR JURY

09:08AM    5      PANEL BECAUSE, YOU KNOW, WE HALE JURORS FROM AS FAR AS

09:08AM    6      KING CITY SOUTH FROM SAN BENITO COUNTY AND SANTA CRUZ AREA TO

09:08AM    7      THE WEST.

09:08AM    8           SO DEPENDENT ON THEIR GEOGRAPHIC LOCATION, WE MAY BE ABLE

09:08AM    9      TO START EARLIER AT 8:30.    THAT'S SOMETHING ELSE THAT I WOULD

09:08AM   10      LOOK AT, WHICH WILL AFFORD US SOME ADDITIONAL TRIAL TIME, AND

09:08AM   11      WE'LL SCHEDULE ACCORDINGLY.

09:08AM   12           BUT WE'RE NOT GOING TO GO UNTIL 5:00.     WE'RE NOT GOING TO

09:08AM   13      DO A 9:00 TO 5:00 TRIAL, AND THAT'S FOR A COUPLE OF REASONS:

09:08AM   14      FATIGUE AND ALSO IN OUR CURRENT SITUATION.     I WANT THE JURORS

09:08AM   15      TO FEEL LIKE THEY'RE NO IN AN ENCLOSED CONFINEMENT FOR ALL OF

09:09AM   16      THAT TIME FOR FIVE TO SEVEN HOURS AT A TIME.

09:09AM   17           I SHOULD TELL, IF I'M NOT MISTAKEN, I'LL GET THE STAT ON

09:09AM   18      THIS, BUT I'VE TALKED ABOUT THE FILTRATION WE HAVE IN THIS

09:09AM   19      COURTHOUSE, AND IT'S THE HEPA 13 OR 14.     I WAS ALSO INFORMED

09:09AM   20      THAT THE AIR AT LEAST IN MY COURTROOM AND I THINK OTHERS

09:09AM   21      CIRCULATES COMPLETELY I THINK IT'S NINE MINUTES, I THINK EVERY

09:09AM   22      NINE MINUTES THE AIR, OWING TO OUR SYSTEM, RECIRCULATES IN ITS

09:09AM   23      ENTIRETY.   WE'LL HAVE OTHER FILTERS AND THINGS PUT UP, BUT I

09:09AM   24      DON'T WANT TO GET INTO THAT JUST NOW.

09:09AM   25           I DON'T KNOW IF THAT'S --



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 8 of 74
                                                                                        8


09:09AM    1                 MR. DOWNEY:   YOUR HONOR, THAT'S FINE.      I THINK FROM

09:09AM    2      OUR PERSPECTIVE IF THE SCHEDULE ACCOMMODATES A BREAK EVERY TWO

09:09AM    3      TO TWO AND A HALF HOURS, I THINK DURING THE COURSE OF THE DAY

09:09AM    4      WE'LL NEED PROBABLY ONE LONG BREAK AS I THINK THAT SCHEDULE

09:09AM    5      ANTICIPATES.   WE MAY NEED SOMETHING MORE ALONG THE LINES OR

09:09AM    6      40 MINUTES INSTEAD OF 30 MINUTES, ALTHOUGH AS WE GO OVER TIME

09:09AM    7      WE MAY BE ABLE TO ADJUST.      SO MY REQUEST IS ONLY FOR THAT AND

09:09AM    8      WHATEVER SCHEDULE WORKS WITH THAT IS FINE.

09:10AM    9           WHAT YOUR HONOR HAS DESCRIBED I THINK IS CONSISTENT WITH

09:10AM   10      THAT, SO THAT'S FINE WITH US.

09:10AM   11                 THE COURT:    OKAY.   THANK YOU.

09:10AM   12           MR. SCHENK, ANYTHING ABOUT THIS?

09:10AM   13                 MR. SCHENK:   NO.     THE SCHEDULE PROPOSED BY THE COURT

09:10AM   14      IS CERTAINLY FINE WITH THE GOVERNMENT, AND THE SUGGESTIONS THAT

09:10AM   15      MR. DOWNEY MAKES ARE ALSO FINE WITH THE GOVERNMENT.       WHATEVER

09:10AM   16      WORKS FOR THE COURT.

09:10AM   17                 THE COURT:    ALL RIGHT.   THANK YOU.

09:10AM   18           MY SENSE IS THAT WE WILL, AS WE BEGIN THE CASE AND AS THE

09:10AM   19      CASE UNFOLDS, WE'RE GOING TO DEVELOP OUR OWN FEEL FOR THINGS,

09:10AM   20      AS TRIALS DO, AND IT MAY BE THAT WE'LL GO A LITTLE LATER

09:10AM   21      BECAUSE OF NECESSITY OF A WITNESS OR AN EXHIBIT OR SOMETHING,

09:10AM   22      AND WE MIGHT START EARLY OR -- YOU KNOW, BUT THAT'S HOW TRIALS

09:10AM   23      ARE, THEY'RE KIND OF A MOVEABLE FEAST.        SO WE'LL SEE HOW IT

09:10AM   24      WORKS.

09:10AM   25                 MR. SCHENK:   YOUR HONOR, ONE THOUGHT.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 9 of 74
                                                                                    9


09:10AM    1           THE COURT SUGGESTED THAT IT HOPED TO HAVE A JURY SELECTED

09:10AM    2      BY WEDNESDAY BUT THEN MAYBE TAKE ABOUT A WEEK BREAK AND NOT

09:10AM    3      BEGIN OPENINGS OR HEAR EVIDENCE FOR ANOTHER WEEK.     WOULD IT BE

09:10AM    4      THAT THE COURT'S PLAN TO SWEAR THE JURY AT THE END OF THE DAY

09:10AM    5      ON WEDNESDAY OR WOULD IT FORMALLY SWEAR THE JURY IN THE MORNING

09:10AM    6      OF I THINK IT'S THE 8TH OR WEDNESDAY, SEPTEMBER 8TH?

09:11AM    7                 THE COURT:    WELL, MY THOUGHT WAS TO SWEAR -- IMPANEL

09:11AM    8      THE JURY, SWEAR THE JURY AS SOON AS WE HAVE, YOU HAVE AGREEMENT

09:11AM    9      ON YOUR JURY, AND THEN THE COURT WOULD ADMONISH ACCORDINGLY AS

09:11AM   10      TO WHAT THEY THE JURY, AND THE THINGS THAT THEY NEED TO DO TO

09:11AM   11      STAY AWAY FROM -- TO KEEP FREE AND TO KEEP AN OPEN MIND.      THERE

09:11AM   12      ARE INSTRUCTIONS THAT SPEAK TO THAT.

09:11AM   13           SO THAT WAS MY THOUGHT RATHER THAN TO SELECT THE JURY AND

09:11AM   14      THEN SWEAR THEM AFTERWARDS.    IT JUST SEEMS TO ME IT MAKES SENSE

09:11AM   15      TO GET THE JURY IMPANELED, SWORN, JEOPARDY ATTACHES AT THAT

09:11AM   16      POINT AND THEN WE GO FORWARD.

09:11AM   17                 MR. DOWNEY:   THAT'S FINE WITH US, YOUR HONOR.

09:11AM   18                 MR. SCHENK:   RIGHT.   I UNDERSTAND SOMETIMES WHEN

09:11AM   19      COURTS TAKE A BREAK BETWEEN THE SELECTION AND THE ACTUAL

09:11AM   20      BEGINNING OF TRIAL THEY ADMONISH THE JURY, THEY EXPLAIN TO THE

09:11AM   21      JURY WHAT THEY'RE NOT ALLOWED TO RECEIVE ACCESS TO, BUT THEY

09:11AM   22      CHOOSE TO ACTUALLY SWEAR THEM THE MORNING THAT THE EVIDENCE

09:12AM   23      BEGINS.

09:12AM   24           WE DEFER TO THE COURT ON THAT DECISION, BUT I ONLY RAISE

09:12AM   25      IT BECAUSE I KNOW SOME COURT'S PRACTICE SWEARING RIGHT BEFORE



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 10 of 74
                                                                                     10


09:12AM    1      THE BEGINNING OF EVIDENCE.

09:12AM    2                    THE COURT:    RIGHT.   WELL, THANK YOU.

09:12AM    3            WHAT WE'LL DO IS IF I SWEAR THEM ONCE WE SELECT OR ONCE

09:12AM    4      YOU SELECT YOUR JURY, THEN I'LL REMIND THEM, OF COURSE, I'LL

09:12AM    5      ADMONISH THEM AS BEST I CAN FOR THAT BREAK, AND THEN WHEN WE

09:12AM    6      RETURN, I'LL ALSO SPEAK TO THEM ALSO ABOUT THEIR OBLIGATIONS

09:12AM    7      AND AGAIN REMIND THEM OF THAT.

09:12AM    8            I ALSO WANTED TO TALK -- WE'LL TALK A LITTLE BIT ABOUT

09:12AM    9      SOME OF THE PROTOCOLS THAT MIGHT ENGAGE.        WE HAVE TO BE

09:12AM   10      THINKING AHEAD ABOUT IF THERE ARE OR IF FOR WHATEVER REASON

09:12AM   11      THERE NECESSITATES A NEED TO TAKE A RECESS IN THE TRIAL, THAT'S

09:12AM   12      SOMETHING THAT I THINK WE SHOULD ALSO BE COGNIZANT OF FOR

09:12AM   13      WHATEVER REASON.     AND LET ME JUST SAY IF THERE'S A HEALTH ISSUE

09:12AM   14      THAT COMES UP, WE'LL HAVE TO DISCUSS A PROTOCOL.        I'M SURE

09:12AM   15      YOU'VE THOUGHT ABOUT AS TO WHAT THAT RECESS WOULD BE AND HOW WE

09:13AM   16      WOULD MANAGE THAT.

09:13AM   17            BUT THESE ARE ALL THINGS THAT I THINK WE'RE THINKING ABOUT

09:13AM   18      NOW IN THE CURRENT CLIMATE.

09:13AM   19            OKAY.

09:13AM   20                    MR. DOWNEY:   THANK YOU, YOUR HONOR.

09:13AM   21                    THE COURT:    ALL RIGHT.   LET'S GO THROUGH YOUR STATUS

09:13AM   22      REPORT, PLEASE.     I'M ON DOCKET 907, THE QUESTIONNAIRE, I THINK

09:13AM   23      WE JUST TALKED ABOUT THAT.

09:13AM   24            IS THERE ANY ISSUE AS TO THE QUESTIONNAIRE?

09:13AM   25                    MR. DOWNEY:   YOUR HONOR, I ONLY HAVE A LOGISTICS



                                       UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 11 of 74
                                                                                      11


09:13AM    1      QUESTION RELATED TO IT, WHICH IS THEY WILL BE COMPLETING IT ON

09:13AM    2      BOTH THURSDAY AND FRIDAY OF THIS WEEK.

09:13AM    3            SHOULD WE, SHOULD WE -- THE WAY THE ARRANGEMENTS HAVE BEEN

09:13AM    4      AGREED TO AMONG THE PARTIES, THE GOVERNMENT IS GOING TO PRINT

09:13AM    5      THE COPIES THAT WILL BE AVAILABLE FOR THE COURT TOMORROW, AND

09:13AM    6      THEN WE'RE GOING TO PICK UP THE COPIES AND SCAN THEM AND MAKE

09:14AM    7      THEM AVAILABLE ACCORDING TO THE COURT'S INSTRUCTIONS.

09:14AM    8            IN PICKING THEM UP, SHOULD WE PICK THEM ALL UP ON FRIDAY

09:14AM    9      OR SHOULD WE PICK THE ONES THAT ARE COMPLETED ON THURSDAY ON

09:14AM   10      THURSDAY AND THE ONES ON FRIDAY ON FRIDAY?     I ASK.   IT'S A

09:14AM   11      LOGISTICS QUESTION.      IT'S EASIER TO DO HALF AND HALF THAN ALL

09:14AM   12      OF THEM AT ONCE.

09:14AM   13                  THE COURT:    I APOLOGIZE, I HAVEN'T GOT THAT

09:14AM   14      GRANULAR.

09:14AM   15                  MR. DOWNEY:    YES.

09:14AM   16                  THE COURT:    BUT I THINK WHATEVER IS EASIEST FOR YOU.

09:14AM   17      YOU'RE THE ONES WHO ARE DOING THAT WORK, SO MAYBE IT MAKES

09:14AM   18      SENSE TO PICK UP THURSDAY'S WORK AND GET THAT DONE AND THEN DO

09:14AM   19      FRIDAY'S.

09:14AM   20            MR. BOSTIC, DO YOU HAVE A THOUGHT ABOUT THAT?

09:14AM   21                  MR. BOSTIC:    YOUR HONOR, I THINK EITHER IS FINE.

09:14AM   22      PERHAPS THE PARTIES CAN MEET AND CONFER ON THAT AND THEN

09:14AM   23      COORDINATE WITH MS. KRATZMANN REGARDING THE BEST WAY TO HANDLE

09:14AM   24      THAT.

09:14AM   25                  MR. DOWNEY:    YES, WE'LL TALK TO MS. KRATZMANN.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 12 of 74
                                                                                     12


09:14AM    1                  THE COURT:    OKAY.   GREAT.

09:14AM    2            SHOULD WE MOVE TO 2, JURY SELECTION, UNLESS THERE'S

09:14AM    3      ANYTHING FURTHER ON THE QUESTIONNAIRE?

09:14AM    4            LET'S DO THAT THEN.    WE TALKED ABOUT, AND AS YOU RECALL, I

09:15AM    5      HAD INDICATED THAT YOU'LL HAVE THE QUESTIONNAIRES.      AND YOU'LL

09:15AM    6      HAVE THE BENEFITS OF THE QUESTIONNAIRES, THE COMPLETED

09:15AM    7      QUESTIONNAIRES, IN THAT WEEK INTERIM IS TO ALLOW COUNSEL TO

09:15AM    8      REVIEW IT AND MEET AND CONFER AND SEE IF YOU CAN REACH

09:15AM    9      AGREEMENT AS TO ANY CHALLENGES TO THE PANEL, AND I'LL BE HAPPY

09:15AM   10      TO RECEIVE THOSE AND LOOK AT THOSE WITH YOU.

09:15AM   11            I THINK YOUR POINT TWO SUGGESTS THE TIME TO MEET FOR THAT,

09:15AM   12      AND I'M OPEN TO WHATEVER YOU THINK YOU NEED THAT FOLLOWING

09:15AM   13      WEEK, AND WE CAN SCHEDULE SOMETHING FOR YOU.       AND THEN IF

09:15AM   14      YOU'LL LET MS. KRATZMANN KNOW, AND WE'LL DO THAT.

09:15AM   15            AS YOU MAKE YOUR SELECTIONS, I JUST HAVE TO REMIND YOU TO,

09:15AM   16      AS I WILL, I WILL KEEP IN MIND ANY BATSON ISSUES AND YOU

09:15AM   17      SHOULD, TOO.   YOU'RE BOTH OBLIGATED TO BE CONSCIOUS OF THAT,

09:15AM   18      AND I WILL, TOO, AS I LOOK AT THE STRIKES AND SEE WHAT WE REACH

09:16AM   19      IN OUR DISCUSSION.

09:16AM   20            BUT THAT'S ALL.     ARE YOU STILL IN AGREEMENT TO DO THAT?

09:16AM   21                  MR. SCHENK:    YES, YOUR HONOR.   I THINK IT MAKES

09:16AM   22      SENSE TO HAVE THE PARTIES MEET AND CONFER WITH REGARD TO ANY

09:16AM   23      AGREED UPON CHALLENGES.

09:16AM   24            WOULD THE COURT LIKE US TO E-MAIL THE COURT A LIST OF

09:16AM   25      JUROR NUMBERS OR JUROR NAMES THAT WE'VE REACHED AGREEMENT ON?



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 13 of 74
                                                                                        13


09:16AM    1      WOULD THAT BE HELPFUL?

09:16AM    2                  THE COURT:    IT WOULD BE VERY HELPFUL.   IF YOU COULD

09:16AM    3      DO THAT, THEN I'LL REVIEW -- I'LL GO THROUGH THE QUESTIONNAIRES

09:16AM    4      THAT I HAVE FOR ANY ISSUES, AND THEN WE CAN MAYBE SCHEDULE A

09:16AM    5      FORMAL TIME, WE CAN GO ON THE RECORD TO MEMORIALIZE THOSE.

09:16AM    6            SO IF I CAN GET THOSE IN ADVANCE, THAT WOULD BE HELPFUL.

09:16AM    7                  MR. DOWNEY:   THAT'S FINE, YOUR HONOR.

09:16AM    8                  THE COURT:    NUMBER 3 IS THE NEUTRAL STATEMENT.      I

09:16AM    9      THINK YOU'VE AGREED THAT THE QUESTIONNAIRE'S SUMMARY CAN BE

09:16AM   10      USED FOR THE NEUTRAL STATEMENT.

09:16AM   11                  MR. DOWNEY:   THAT'S CORRECT, YOUR HONOR.

09:16AM   12                  MR. SCHENK:   YES.

09:16AM   13                  THE COURT:    AND I WILL DO THAT.

09:16AM   14            THE QUESTION OF ALTERNATES, WE HAVE FOUR NOW.     AND SHOULD

09:17AM   15      WE INCREASE THAT TO FIVE?

09:17AM   16                  MR. SCHENK:   YES, WE SHOULD.

09:17AM   17                  THE COURT:    I WAS DOING SOME FURNITURE REARRANGING

09:17AM   18      IN OUR COURTROOM HERE AS YOU PROBABLY CAN SEE, AND TRYING TO

09:17AM   19      FIGURE OUT HOW WE CAN ARRANGE FOR OUR JURORS TO KEEP OUR

09:17AM   20      SEATING AS IT IS IN OUR JURY BOX.

09:17AM   21            LET ME JUST SAY, I AM INCLINED TO HAVE TO USE THE SEATS IN

09:17AM   22      OUR JURY BOX AND NOT SKIP SPACES NOW.       WE'LL, OF COURSE,

09:17AM   23      INQUIRE ABOUT JUROR'S COMFORT LEVEL IN THAT.       I GUESS IT'S

09:17AM   24      DEPENDENT ALSO ON CERTAIN HEALTH QUESTIONS THAT WE'LL GET

09:17AM   25      ANSWERS TO FROM THE QUESTIONNAIRE.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 14 of 74
                                                                                       14


09:17AM    1            BUT THAT'S HOW I WOULD LIKE TO START.      YOU SEE THERE'S A

09:17AM    2      COUPLE OF SEATS OUTSIDE OF THE BOXES THAT WE MIGHT USE IF WE

09:17AM    3      NEED TO.

09:17AM    4            LET ME INDICATE, IF WE NEED TO EXPAND FOR WHATEVER REASON

09:18AM    5      OUTSIDE OF THE JURY BOX, OUTSIDE OF THE WELL, MY THOUGHT IS

09:18AM    6      THAT WE WOULD USE THE ROW THAT IS ON THE SAME SIDE OF THE JURY

09:18AM    7      BOX BUT OUTSIDE OF THE RAIL, THAT FIRST ROW, WHERE I THINK

09:18AM    8      THERE ARE TWO PEOPLE SEATED NOW.

09:18AM    9            MY SENSE IS THAT WE COULD POPULATE THAT ROW WITH ANY

09:18AM   10      ADDITIONAL JURORS.    AND IT WOULD BE MY INTENT TO KEEP THE ROW

09:18AM   11      BEHIND THAT OPEN AND VACANT SUCH THAT THE PUBLIC IS NOT SEATED

09:18AM   12      DIRECTLY MIND THE JURORS TO AFFORD SOME SEPARATION, IF YOU

09:18AM   13      WILL.

09:18AM   14            THAT'S MY INTENT IF WE GO -- IF WE HAVE TO EXPAND OUTSIDE

09:18AM   15      OF THE WELL.   I THINK WE CAN ACCOMPLISH IT THAT WAY.

09:18AM   16                  MR. DOWNEY:    I GATHER, YOUR HONOR.    WE CAN THINK

09:18AM   17      ABOUT THAT WHEN IT'S RIPE.        I -- YOU KNOW, I UNDERSTAND WHY THE

09:18AM   18      COURT WOULD DO THAT.      I DON'T KNOW WHAT CONCERNS IT WOULD

09:18AM   19      PRESENT IN TERMS OF VISIBILITY AND SO FORTH, SO WE'LL TAKE A

09:18AM   20      LOOK AT IT WHEN THE ISSUE IS RIPE, AND IF WE HAVE A CONCERN,

09:18AM   21      WE'LL RAISE IT THEN.

09:18AM   22                  THE COURT:    SURE.    OKAY.

09:18AM   23            I'M JUST TRYING TO GIVE YOU AS MUCH INFORMATION AS I CAN

09:19AM   24      FOR YOUR THOUGHTS.

09:19AM   25            ALL RIGHT.   SO ALTERNATES, SHALL WE SAY FIVE?



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 15 of 74
                                                                                     15


09:19AM    1                  MR. SCHENK:    THANK YOU, YOUR HONOR.   YES.

09:19AM    2                  MR. DOWNEY:    IT'S UP TO YOUR HONOR.

09:19AM    3                  THE COURT:    ALL RIGHT.   LET'S HAVE FIVE ALTERNATES,

09:19AM    4      MADAM CLERK.

09:19AM    5                  THE CLERK:    YES, YOUR HONOR.

09:19AM    6                  THE COURT:    I THINK I WAS AHEAD OF MYSELF ON 5, THE

09:19AM    7      COURTROOM PROCEDURES, AS I WAS TALKING TO YOU ABOUT THE LAYOUT

09:19AM    8      OF WHAT WE MIGHT DO.      I ALSO WANT YOU TO THINK ABOUT PROTOCOLS

09:19AM    9      SHOULD WE NEED TO ENGAGE SOMETHING BECAUSE OF THE HEALTH

09:19AM   10      SITUATION, AND, OF COURSE, WE CAN'T PREDICT THAT.

09:19AM   11            IF WE NEED TO TAKE A RECESS, IF WE NEED TO ASK INDIVIDUALS

09:19AM   12      TO TEST, WE'LL DO THAT.

09:19AM   13            I DID SOME INVESTIGATION ABOUT PURCHASING SOME BULK

09:19AM   14      TESTING, AND I WAS TOLD THAT THEY MIGHT BE AVAILABLE IN A COST

09:19AM   15      EFFECT ACTIVE MANNER.     I HAVEN'T FOUND THE COST EFFECTIVE

09:20AM   16      SOLUTION YET, BUT WE'LL SEE, AND WE'LL KEEP ALL OF OUR OPTIONS

09:20AM   17      OPEN.

09:20AM   18                  MR. DOWNEY:    YOUR HONOR, ON THAT WE'VE BEEN THINKING

09:20AM   19      ALONG THE SAME LINES, MAYBE ENCOUNTERING SOME OF THE SAME

09:20AM   20      BARRIERS AS YOUR HONOR.

09:20AM   21            BUT I DO THINK IT MIGHT BE POSSIBLE, AND WE CAN INFORMALLY

09:20AM   22      MAKE A SUGGESTION AS TO THAT AND CONSULT WITH THE GOVERNMENT

09:20AM   23      BEFORE WE DO SO.

09:20AM   24                  THE COURT:    OKAY.   I WAS INFORMED SOME TIME AGO THAT

09:20AM   25      BULK QUICK TESTS, I DON'T KNOW WHAT THEY'RE CALLED, THEY'RE



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 16 of 74
                                                                                       16


09:20AM    1      AVAILABLE IN CERTAIN COUNTRIES, IN EUROPE THEY'RE USING THESE,

09:20AM    2      AND I WAS INFORMED THAT THEY WERE SOMEWHAT AFFORDABLE.       I

09:20AM    3      LOOKED, AND I DIDN'T SEE ANY THAT LOOKED LIKE THEY WERE

09:20AM    4      AFFORDABLE.

09:20AM    5            I'M NOT CERTAIN THE COURT'S BUDGET WOULD DO THAT, BUT I

09:20AM    6      WAS THINKING OF JUST PURCHASING THOSE FOR OUR USE, BUT WE'LL

09:20AM    7      KEEP LOOKING AND SEE.

09:20AM    8            NUMBER 6 IS COURTROOM TECHNOLOGY AND WALKTHROUGH.      I THINK

09:20AM    9      YOU'RE GOING TO SCHEDULE YOUR TIME WITH MS. KRATZMANN AND OUR

09:21AM   10      STAFF ABOUT THAT.

09:21AM   11                  MR. SCHENK:   I'M SORRY, YOUR HONOR.    THIS MIGHT FIT

09:21AM   12      UNDER 5.

09:21AM   13            DOES THE COURT HAVE -- HAS IT REACHED A CONCLUSION ABOUT

09:21AM   14      KEEPING THE PLASTIC UP OR -- I'M ALSO CURIOUS, I KNOW THAT THE

09:21AM   15      COURT MENTIONED SOME JURORS SITTING IN THE FIRST ROW.

09:21AM   16            WILL THE REST OF THE GALLERY HAVE SEATING LIMITS ON IT OR

09:21AM   17      IS IT FIRST COME FIRST SERVE?        I HAVEN'T --

09:21AM   18                  THE COURT:    OH, YES.    WELL, AS TO THAT IT IS FIRST

09:21AM   19      COME, FIRST SERVE, AND WE WILL HAVE AN OVERFLOW ROOM THAT IS

09:21AM   20      BEING MADE AVAILABLE HERE.     I THINK IT'S ON THE FOURTH FLOOR IF

09:21AM   21      I'M NOT MISTAKEN.    I'LL HAVE TO CONFIRM THAT.     BUT IT'S ON OUR

09:21AM   22      WEBSITE I BELIEVE.

09:21AM   23                  MR. SCHENK:   UH-HUH.

09:21AM   24                  THE COURT:    AND SO FAR THE OVERFLOW ROOM WILL BE SET

09:21AM   25      UP FOR AUDIO ONLY.    IT WILL HAVE A COMPONENT THAT IF EXHIBITS



                                      UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 17 of 74
                                                                                     17


09:21AM    1      ARE DISPLAYED IN COURT ON OUR SCREENS, THAT OVERFLOW ROOM WILL

09:22AM    2      BE ABLE TO CAPTURE THOSE EXHIBITS AS WELL FOR ANY MEMBER OF THE

09:22AM    3      PUBLIC WHO IS PRESENT THERE.

09:22AM    4            SO THAT WILL EXIST, AN OVERFLOW ROOM WILL EXIST HERE.

09:22AM    5            WE'LL, OF COURSE, BE OPEN TO THE PUBLIC HERE AND FOR

09:22AM    6      SEATING HERE AS NEEDED, BUT IT IS FIRST COME FIRST SERVE HERE.

09:22AM    7            WE'LL TRY TO -- I KNOW THAT I'M INFORMED FROM OUR

09:22AM    8      SAN FRANCISCO MEDIA INDIVIDUAL THAT THE PRESS HAS ASKED IF

09:22AM    9      THERE'S AN AREA FOR THE PRESS AND WE'RE -- WE CAN'T RESERVE

09:22AM   10      SEATS, BUT WE'LL INDICATE SOME FOR THE PRESS.

09:22AM   11            AS I SAID, WE HAVE THE OVERFLOW ROOM, WHICH RAISES ANOTHER

09:22AM   12      QUESTION WHICH IS ON MY LIST A LITTLE DEEPER BUT NOW IS THE

09:22AM   13      TIME TO ASK.   WHAT ARE THE PARTIES' THOUGHTS OF HAVING A CAMERA

09:22AM   14      IN THIS ROOM THAT WOULD DISCRETE -- I THINK IT'S ONE OF THESE

09:23AM   15      CAMERAS FOR COMPUTERS, SMALL THINGS -- THAT WOULD DISPLAY THE

09:23AM   16      PROCEEDINGS AS IF SOMEONE WERE SEATED IN THE AUDIENCE FORWARD,

09:23AM   17      IF YOU WILL, ONLY TO THE COURTHOUSE?     IT WOULD NOT BE LIVE

09:23AM   18      STREAMED, YOUTUBE OR ANY OF THAT.     IT WOULD ONLY BE DISPLAYED

09:23AM   19      IN THE COURTROOM IN THE OVERFLOW ROOM.

09:23AM   20            WE MAY BE ABLE TO DO THAT.    I'VE BEEN TALKING TO OUR I.T.

09:23AM   21      PEOPLE ABOUT THAT AND SUCH THAT THE PUBLIC IN THE OVERFLOW ROOM

09:23AM   22      WOULD HAVE A VIEW OF THE PROCEEDINGS, AND, AGAIN, IT WOULD BE A

09:23AM   23      DISCRETE VIEW, AND I WOULD WORK WITH I.T. AND WITH YOUR

09:23AM   24      AGREEMENT WOULD GET THE FIELD OF VIEW, IF YOU WILL, OF THAT

09:23AM   25      CAMERA.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 18 of 74
                                                                                      18


09:23AM    1            I WAS GOING TO ASK YOUR THOUGHTS ABOUT THAT.     I DON'T KNOW

09:23AM    2      IF YOU'RE PREPARED TO TALK ABOUT THAT NOW OR IF YOU WANT TO

09:23AM    3      THINK ABOUT IT.

09:23AM    4                  MR. DOWNEY:   YOUR HONOR, FROM THE DEFENSE'S

09:23AM    5      PERSPECTIVE, I DON'T HAVE AN OBJECTION TO IT IN PRINCIPLE, BUT

09:23AM    6      MAYBE WE CAN LOOK AT BOTH THE VIEW IT CONVEYS AND WHERE THE

09:24AM    7      EQUIPMENT SITS IN THIS COURTROOM WHEN WE DO OUR WALKTHROUGH.

09:24AM    8                  THE COURT:    SURE.

09:24AM    9                  MR. DOWNEY:   AND THAT MIGHT BE A GOOD WAY TO WORK

09:24AM   10      THROUGH IT.

09:24AM   11                  THE COURT:    OKAY.

09:24AM   12                  MR. SCHENK:   NO OBJECTION FROM THE GOVERNMENT.     I

09:24AM   13      RECALL JUDGE HENDERSON DID THAT IN A TRIAL IN SAN FRANCISCO.

09:24AM   14                  THE COURT:    SURE.   I'LL CONTACT OUR I.T. AND JUST

09:24AM   15      SEE WHAT THAT IS AND WHERE IT IS.

09:24AM   16            AGAIN, IT WOULD NOT BE FOR BROADCAST ON ANY PUBLIC

09:24AM   17      CHANNEL.   WE'RE NOT PERMITTED TO DO THAT.

09:24AM   18            THIS WOULD BE AN INTRA COURT.     SO IT WOULD BE IN OUR

09:24AM   19      COURTROOM DOWNSTAIRS ONLY AND PEOPLE WOULD COME IN AND VIEW IT

09:24AM   20      THERE.

09:24AM   21            ALL RIGHT.   WE'LL LOOK INTO THAT.

09:24AM   22                  MR. DOWNEY:   YOUR HONOR, WITH THE SEATING

09:24AM   23      LIMITATIONS, I ANTICIPATE THAT SOME MEMBERS OF MS. HOLMES'S

09:24AM   24      FAMILY AND FRIENDS WILL WANT TO ATTEND AND BE WITH MS. HOLMES

09:24AM   25      DURING THE TRIAL.



                                      UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 19 of 74
                                                                                      19


09:24AM    1            COULD WE RESERVE A CERTAIN NUMBER OF SEATS FOR THAT

09:24AM    2      PURPOSE?

09:24AM    3                  THE COURT:    DO YOU HAVE ANY IDEA OF THE NUMBER?

09:24AM    4                  MR. DOWNEY:   I THINK SOMEWHERE IN THE NEIGHBORHOOD

09:24AM    5      AS THREE, AND MAYBE AS MANY, DEPENDING ON HOW IT WORKS OUT,

09:25AM    6      MAYBE MORE ON SOME DAYS, BUT IF WE COULD RESERVE THREE AND KNOW

09:25AM    7      THAT THOSE WERE AVAILABLE, WE WOULD APPRECIATE THAT ABILITY.

09:25AM    8                  THE COURT:    I ANTICIPATE AS FAR AS LOCATION YOU

09:25AM    9      WOULD WANT THEM RIGHT BEHIND YOU OR DO YOU HAVE A --

09:25AM   10                  MR. DOWNEY:   YES.

09:25AM   11                  MR. SCHENK:   YOUR HONOR, I WOULD MAKE THE SAME

09:25AM   12      REQUEST FOR THE GOVERNMENT FOR SOME AGENTS.        THAT'S WHAT I WAS

09:25AM   13      CURIOUS ABOUT WHEN I WAS ASKING ABOUT THE NUMBER OF SEATS

09:25AM   14      AVAILABLE IN THE COURTROOM.       I DON'T HAVE A NUMBER RIGHT NOW

09:25AM   15      FOR THE COURT.    IF I COULD GET BACK TO YOU ON THAT.

09:25AM   16                  THE COURT:    OKAY.   WELL, WE'LL SEE WHAT WE CAN DO.

09:25AM   17      I UNDERSTAND THE REQUEST FOR THAT, AND I THINK WE CAN

09:25AM   18      ACCOMMODATE THOSE THINGS.

09:25AM   19                  MR. SCHENK:   OKAY.

09:26AM   20                  MR. DOWNEY:   THANK YOU.

09:26AM   21                  THE COURT:    ALL RIGHT.   I'M ON NUMBER 7, FACTUAL

09:26AM   22      STIPULATIONS.    AND IT SEEMS LIKE YOU'RE STILL IN MEET AND

09:26AM   23      CONFERS ON THOSE, AND YOU'LL NOTIFY THE COURT WITH ANY RESULT?

09:26AM   24                  MR. DOWNEY:   THAT'S CORRECT, YOUR HONOR.

09:26AM   25                  THE COURT:    ALL RIGHT.   NUMBER 8 IS WITNESS AND



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 20 of 74
                                                                                     20


09:26AM    1      EXHIBITS.   WHERE ARE WE IN THIS CATEGORY?

09:26AM    2            MR. BOSTIC.

09:26AM    3                  MR. BOSTIC:   YOUR HONOR, THE PARTIES HAVE RECENTLY

09:26AM    4      EXCHANGED UPDATED EXHIBIT LISTS.      AND THE PARTIES HAVE ALSO

09:26AM    5      BEEN DISCUSSING MECHANICS FOR DISCLOSURE OF WITNESSES AT TRIAL,

09:26AM    6      AND AS DESCRIBED IN THE JOINT SUBMISSION, THERE'S A DISPUTE ON

09:26AM    7      THOSE POINTS.

09:26AM    8            I CAN ADDRESS THAT NOW, YOUR HONOR.

09:26AM    9                  THE COURT:    SURE.   I THINK THAT'S 8A AND B.

09:26AM   10                  MR. BOSTIC:   YES.    FIRST, THE PARTIES ARE DISCUSSING

09:26AM   11      FOR THE GOVERNMENT'S CASE THE POSSIBILITY OF THE GOVERNMENT

09:27AM   12      DISCLOSING IN SEGMENTS WHAT WITNESSES IT EXPECTS TO CALL.

09:27AM   13            THE GOVERNMENT HAS OFFERED TO DISCLOSE TO THE DEFENSE THE

09:27AM   14      LIST OF LIKELY WITNESSES IN TWO SEGMENTS FOR THE FIRST HALF OF

09:27AM   15      THE TRIAL AND THEN FOR THE SECOND.      I BELIEVE THE DATES

09:27AM   16      PROPOSED BY THE GOVERNMENT WERE AUGUST 24TH FOR DISCLOSING THE

09:27AM   17      WITNESSES THAT IT EXPECTS TO CALL IN THE FIRST HALF OF ITS

09:27AM   18      TRIAL, AND THEN FOLLOWING UP AROUND SEPTEMBER 21ST REGARDING

09:27AM   19      WITNESSES THAT IT EXPECTS TO CALL IN THE SECOND HALF OF THIS

09:27AM   20      TRIAL OR IN THE SECOND HALF OF ITS CASE.

09:27AM   21            THE GOVERNMENT BELIEVES THAT WILL PROVIDE SUFFICIENT

09:27AM   22      NOTICE TO THE DEFENSE, ADDRESS THE DEFENSE'S CONCERNS ABOUT THE

09:27AM   23      SIZE OF THE GOVERNMENT'S OVERALL WITNESS LIST, SOMETHING THAT

09:27AM   24      THE COURT MENTIONED EARLIER.      SO THAT WOULD BE OUR PROPOSAL

09:27AM   25      THERE.



                                      UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 21 of 74
                                                                                       21


09:27AM    1            THE DEFENSE, I BELIEVE, WOULD LIKE EARLIER NOTICE AND

09:27AM    2      WOULD LIKE NOTICE IN QUARTERS INSTEAD OF IN HALVES.       WE THINK

09:27AM    3      THAT THE DISCLOSURE IN HALVES IS SUFFICIENT FOR THIS PURPOSE.

09:28AM    4            I CAN ALSO ADDRESS THE WEEKLY DISCLOSURE IF THE COURT

09:28AM    5      WOULD LIKE.

09:28AM    6                   THE COURT:    SURE.   DO WE HAVE -- IS THERE A

09:28AM    7      DISAGREEMENT ABOUT IS IT THURSDAY EVENING OR FRIDAY MORNING?

09:28AM    8                   MR. BOSTIC:   THE PARTIES ARE ONE DAY APART, YOUR

09:28AM    9      HONOR, THAT'S CORRECT.

09:28AM   10            AS THE COURT KNOWS, THIS KIND OF NOTICE IS NOT REQUIRED BY

09:28AM   11      THE RULES.    IN PAST TRIALS I'VE HAD EXPERIENCE WITH THE

09:28AM   12      GOVERNMENT PROVIDING NOTICE OF WITNESSES THE EVENING BEFORE OF

09:28AM   13      WHO IS GOING TO BE CALLED THE FOLLOWING DAY.

09:28AM   14            IN THIS CASE WE ARE WILLING TO PROVIDE A WEEK'S WORTH OF

09:28AM   15      NOTICE FOR WITNESSES -- EXCUSE ME, NOTICE REGARDING A WEEK'S

09:28AM   16      WORTH OF WITNESSES THE FRIDAY BEFORE A GIVEN TRIAL WEEK.      THAT

09:28AM   17      WOULD GIVE THE DEFENSE THREE FULL DAYS OF NOTICE AS TO

09:28AM   18      DEFENDANTS WHO ARE -- EXCUSE ME, WITNESSES WHO ARE GOING TO BE

09:28AM   19      CALLED ON THE TUESDAY, WEDNESDAY, AND FRIDAY OF THE FOLLOWING

09:28AM   20      WEEK.

09:28AM   21            WE RESPECTFULLY SUBMIT THAT NOTICE ON THURSDAY IS SOONER

09:28AM   22      THAN IS NECESSARY AND WOULD MAKE THAT JOB MORE COMPLICATED

09:28AM   23      GIVEN THAT FRIDAY IS A TRIAL DAY AND PLANS FOR THE FOLLOWING

09:28AM   24      WEEK MIGHT CHANGE ON A FRIDAY BASED ON THE EVOLVING NEEDS OF

09:29AM   25      THE CASE OR WITNESS SCHEDULES.



                                      UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 22 of 74
                                                                                      22


09:29AM    1                  THE COURT:    IS IT COMPLICATED TO DO IT THE MIDDLE OF

09:29AM    2      THE DAY ON FRIDAY?

09:29AM    3                  MR. BOSTIC:   ONLY COMPLICATED IN THAT WE'LL BE IN

09:29AM    4      THE MIDST OF TRIAL, YOUR HONOR.     SO WE WOULD LIKE CLOSE OF

09:29AM    5      BUSINESS ON FRIDAY AS THE DEADLINE, BUT, OF COURSE, WE'LL ABIDE

09:29AM    6      BY ANYTHING THE COURT SAYS.

09:29AM    7                  MR. DOWNEY:   YOUR HONOR, THIS IS AN EFFICIENCY

09:29AM    8      MECHANISM FOR THE COURT AND THE JURY.     OUR HOPE WAS THAT WE

09:29AM    9      WOULD PRESENT LEGAL ISSUES THAT HAD TO BE RESOLVED MONDAY

09:29AM   10      MORNING, IF ANY, YOU KNOW, THINGS THAT COULD DELAY COURT IN OUR

09:29AM   11      ANTICIPATION FOR THE WEEK.

09:29AM   12            I WILL JUST SAY DIRECTLY AND IN GOOD FAITH TO THE COURT,

09:29AM   13      IF WE DON'T KNOW UNTIL FRIDAY, WE'RE LOOKING AT THOSE ISSUES

09:29AM   14      MORE LIKELY TUMBLING INTO BEING RAISED LATE MONDAY NIGHT OR

09:29AM   15      TUESDAY MORNING OR AS THE WITNESSES ARE TESTIFYING.      THE COURT

09:29AM   16      WELL KNOWS WHAT THAT DOES TO THE PACE OF A TRIAL.

09:29AM   17            SO FROM OUR PERSPECTIVE WE'RE NOT ANY BETTER OFF

09:29AM   18      TACTICALLY IF WE KNOW THURSDAY NIGHT OR FRIDAY.      SO FROM THAT

09:30AM   19      PERSPECTIVE IT DOESN'T MATTER.

09:30AM   20            THE PERSPECTIVE IT MATTERS FROM AND WHY I PROPOSED IT AND

09:30AM   21      WHAT HAS WORKED IN OTHER CASES IS WE RAISE THE LEGAL ISSUES AT

09:30AM   22      THE BEGINNING OF THE WEEK, THE GOVERNMENT HAS A CHANCE TO

09:30AM   23      RESPOND, AND THE COURT HAS A CHANCE TO CONSIDER IT, AND THE

09:30AM   24      PACE OF TRIAL IS NOT SLOWED.

09:30AM   25            AND IF THE DISCLOSURE IS FRIDAY, I CAN'T GUARANTEE THAT.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 23 of 74
                                                                                       23


09:30AM    1      THAT'S JUST THE REALITY OF THE SITUATION.

09:30AM    2                   THE COURT:    WELL, I UNDERSTAND THAT.    I WANT TO

09:30AM    3      RESPECT, AND I KNOW YOU ALL DO, TOO, THE EFFICIENT FLOW OF THE

09:30AM    4      TRIAL.

09:30AM    5            LET ME JUST SAY IN ADVANCE THAT WHAT SLOWS THE EFFICIENCY

09:30AM    6      OF TRIAL SOMETIMES IS GETTING A MOTION AT 5:30 IN THE MORNING

09:30AM    7      ON MONDAY MORNING TO BE DISCUSSED ON AT 8:30 MONDAY MORNING.

09:30AM    8                   MR. DOWNEY:   IF MONDAY IS A TRIAL DAY.     IF MONDAY IS

09:30AM    9      NOT A TRIAL DAY, THEN YOU GET THAT SAME MOTION MONDAY MORNING,

09:30AM   10      THEN THINGS WORK MORE SMOOTHLY.       SO WE HAD PROPOSED THAT.

09:30AM   11                   THE COURT:    IT CAN.   BUT WHEN ONE HAS A CALENDAR AT

09:30AM   12      1:30 ON A MONDAY.

09:30AM   13                   MR. DOWNEY:   YOUR HONOR, THERE'S NO QUESTION.      BUT I

09:31AM   14      THINK THERE'S A NUMBER OF ISSUES THAT ARE RESERVED FOR MOTIONS

09:31AM   15      IN LIMINE.    IT'S A COME CONTEMPLATED TRIAL.       THERE ARE GOING TO

09:31AM   16      BE THOSE TYPES OF ISSUES.

09:31AM   17                   THE COURT:    I APPRECIATE THAT.   IT JUST SEEMS -- I

09:31AM   18      THINK WE TALKED ABOUT THIS SOME MONTHS AGO.

09:31AM   19            AND I UNDERSTAND, MR. BOSTIC, YOUR DESIRE TO WAIT UNTIL

09:31AM   20      FRIDAY CLOSE OF BUSINESS, YOU CAN ASSESS THE WEEK'S WORK THAT

09:31AM   21      HAS BEEN DONE, AND THEN YOU CAN BETTER ASSESS WHAT CHANGES, IF

09:31AM   22      ANY, YOU NEED TO MAKE IN YOUR STRATEGY.

09:31AM   23            I CAN INDICATE THAT THE GOVERNMENT SHOULD SUPPLY THIS BY

09:31AM   24      THURSDAY BY 7:00 P.M., NO LATER THAN 7:00 P.M., BUT WITH THE

09:31AM   25      RESERVATION AND CAVEAT THAT IF THE GOVERNMENT DESIRES TO CHANGE



                                      UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 24 of 74
                                                                                     24


09:31AM    1      THE ORDER OR ADD SOMETHING, THEY CAN CERTAINLY PROVIDE THAT

09:31AM    2      INFORMATION, AND I WOULD CERTAINLY LISTEN TO ANY REASON WHY

09:31AM    3      THAT DECISION CAN BE MADE OR WHY THAT WITNESS IS GOING TO BE

09:32AM    4      CALLED AND WAS NOT YET IDENTIFIED, AND I'M CERTAIN THERE WILL

09:32AM    5      BE GOOD REASONS FOR THAT IF THAT COMES UP.     THAT'S ON BOTH

09:32AM    6      SIDES, TOO.

09:32AM    7                  MR. DOWNEY:   THAT CAVEAT IS FINE WITH US,

09:32AM    8      YOUR HONOR.

09:32AM    9                  MR. BOSTIC:   UNDERSTOOD, YOUR HONOR.   THANK YOU.

09:32AM   10            ON THE TOPIC OF THE ANTICIPATED LITIGATION DURING TRIAL,

09:32AM   11      THIS MAY BE A DISCUSSION FOR ANOTHER DAY, BUT I WONDER IF IT

09:32AM   12      WOULD BE POSSIBLE TO SET UP SOME KINDS OF PROCEDURES OR

09:32AM   13      UNDERSTANDINGS ABOUT NOTICE FOR THOSE MOTIONS AND THE TIMING OF

09:32AM   14      THOSE MOTIONS.

09:32AM   15            I HEAR MR. DOWNEY SAYING THAT THE DEFENSE MAY BE FILING

09:32AM   16      MOTIONS ON MONDAY MORNINGS.    I KNOW THAT THE COURT OBVIOUSLY

09:32AM   17      WILL HAVE A LOT TO DO.    THE GOVERNMENT WILL HAVE A LOT TO DO.

09:32AM   18            IF WE CAN HAVE NOTICE OF THOSE MOTIONS IN ADVANCE, IF

09:32AM   19      THERE COULD BE SOME UNDERSTANDING ABOUT THE TIME SCALE IN WHICH

09:32AM   20      THE GOVERNMENT IS EXPECTED TO RESPOND, THAT MIGHT BENEFIT THE

09:32AM   21      EFFICIENT PROCESS OF TRIAL ALSO.

09:32AM   22                  MR. DOWNEY:   I THINK THAT SOME ARRANGEMENT THAT

09:32AM   23      GIVES HIM TIME TO RESPOND IS FINE BY ME.     I DON'T KNOW WHAT

09:33AM   24      EXACTLY HE'S PROPOSING, BUT IF HE WANTS TO RESPOND AND TO MANY

09:33AM   25      OF -- MANY OF THE MOTIONS HE MAY NOT NEED TO RESPOND TO.       WE'RE



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 25 of 74
                                                                                      25


09:33AM    1      UNDER A GREATER BURDEN TO IDENTIFY POTENTIALLY PREJUDICIAL

09:33AM    2      ISSUES, AND HE MAY BE SATISFIED TO ANSWER THEM ORALLY.

09:33AM    3            SO I DON'T KNOW WITH A TRIAL MOVING WHERE WE ONLY KNOW OF

09:33AM    4      WITNESSES A FEW DAYS IN ADVANCE WHAT SCHEDULE WOULD ACCOMMODATE

09:33AM    5      HIS CONCERN, BUT WE CERTAINLY ARE OPEN TO ONE THAT DOES.

09:33AM    6            OUR GOAL IS TO HAVE BOTH SIDES HAVE A CHANCE TO ADDRESS

09:33AM    7      THE ISSUE AND FOR THAT TO BE SOMETHING THAT THE COURT CAN

09:33AM    8      CONSIDER EFFICIENTLY.

09:33AM    9                  MR. BOSTIC:   I'LL JUST BE FRANK, YOUR HONOR.    PART

09:33AM   10      OF MY CONCERN IN HEARING ABOUT THIS SCHEDULE IS WHAT WE'RE SET

09:33AM   11      UP FOR NOW IS THAT THE DEFENSE FINDS OUT ABOUT A SET OF

09:33AM   12      WITNESSES ON A THURSDAY EVENING AND THEY HAVE FRIDAY, SATURDAY,

09:33AM   13      SUNDAY TO PREPARE WHATEVER MOTIONS THEY WANT TO PREPARE.      AND

09:33AM   14      I'M NOT SURE HOW MUCH TIME THAT LEAVES REALISTICALLY FOR THE

09:33AM   15      GOVERNMENT TO RESPOND TO WHATEVER THEY FILE MONDAY MORNING.

09:33AM   16            SO I WANT TO BE SURE THAT WE'RE SET UP TO PROVIDE THE

09:34AM   17      COURT WITH A USEFUL AND HELPFUL RESPONSE TO ANY CONCERN RAISED

09:34AM   18      BY THE DEFENSE.

09:34AM   19                  THE COURT:    MR. DOWNEY, SHOULD WE SET A SCHEDULE FOR

09:34AM   20      YOU TO FILE ANY MOTIONS IF NEEDED?

09:34AM   21                  MR. DOWNEY:   WHAT I MIGHT SUGGEST TO YOUR HONOR IS

09:34AM   22      I'LL COMMIT NOW THAT WE'LL FILE IT AT LATEST BY 8:00 O'CLOCK

09:34AM   23      MONDAY MORNING.

09:34AM   24            LET ME MAKE A PROPOSAL.    I THINK WE WILL TRY -- IF ISSUES

09:34AM   25      AFFECT, YOU KNOW, WITNESSES FOR LATER IN THE WEEK, WE'LL BE



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 26 of 74
                                                                                     26


09:34AM    1      FILING IT 8:00 O'CLOCK MONDAY MORNING, AND IF IT'S A FRIDAY

09:34AM    2      WITNESS, YOUR HONOR WILL HAVE THE ABILITY TO CONSIDER THAT OR A

09:34AM    3      WEDNESDAY WITNESS AND SET SOME TYPE OF SCHEDULE.

09:34AM    4            I THINK IF IT'S FOR A TUESDAY WITNESS, WE'RE HAPPY TO GIVE

09:34AM    5      THEM NOTICE OF WHAT THE ISSUE IS FROM OUR PERSPECTIVE.      AND,

09:34AM    6      YOU KNOW, THIS IS WHAT WE'D BE WILLING TO DO THAT BY, SAY,

09:34AM    7      SATURDAY NIGHT.    AND THEN THEY CAN HAVE THE ABILITY TO THINK

09:34AM    8      ABOUT WHETHER THEY WANT TO FILE A RESPONSE, AND FILE A RESPONSE

09:34AM    9      TO OUR PAPERS AFTER THEY SEE THEM, YOU KNOW, BY WHATEVER TIME

09:34AM   10      THEY THINK THEY NEED ON MONDAY.

09:35AM   11                  THE COURT:    WELL, THANK YOU.

09:35AM   12            BY GIVING YOU THE INFORMATION EARLIER, I THINK THERE'S

09:35AM   13      SOME RECIPROCAL GRATITUDE THAT SHOULD BE PROVIDED AS TO NOTICE.

09:35AM   14      YOU'LL HAVE THE INFORMATION EARLIER.     YOU CAN MAKE A DECISION

09:35AM   15      EARLIER SUCH THAT THE GOVERNMENT COULD BE PROVIDED SOME EARLIER

09:35AM   16      NOTICE SUCH THAT THE COURT COULD HAVE EARLY ACCESS TO THE

09:35AM   17      LITIGATION AS TO A WITNESS.

09:35AM   18                  MR. DOWNEY:   I UNDERSTAND THAT YOUR HONOR.

09:35AM   19      YOUR HONOR, I PROPOSED EXACTLY THE SCHEDULE THAT I THINK WORKS

09:35AM   20      FOR THAT, SO I DON'T -- YOU KNOW, THESE ARE NOT ISSUES THAT ARE

09:35AM   21      GOING TO BE BRIEFS THAT ARE MORE THAN A COUPLE PAGES.

09:35AM   22      TYPICALLY, IN PRIOR EXPERIENCE, THE GOVERNMENT HAS RESPONDED TO

09:35AM   23      THEM ORALLY.   YOU KNOW, I DON'T KNOW IF THERE WILL BE A LOT OF

09:35AM   24      ISSUES THAT THEY DON'T ANTICIPATE.

09:35AM   25            I'M HAPPY TO GIVE THEM NOTICE BY SATURDAY OF WHAT THE



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 27 of 74
                                                                                     27


09:35AM    1      ISSUES ARE SO THEY CAN PREPARE, BUT I THINK WE'D LIKE TIME TO

09:35AM    2      PULL THE EXHIBITS ON FRIDAY.       SOME OF THESE WITNESSES HAVE

09:35AM    3      HUNDREDS OF EXHIBITS ASSOCIATED WITH THEM, GO THROUGH THE

09:36AM    4      EXHIBITS, AND SEE WHAT EVIDENCE IT PRESENTS, AND PREPARE

09:36AM    5      SOMETHING THAT IS COHERENT THAT THE COURT CAN MAKE AN

09:36AM    6      EXPEDITIOUS DECISION ON.

09:36AM    7                  MR. BOSTIC:   WE'LL TAKE AS MUCH NOTICE AS WE CAN

09:36AM    8      GET, YOUR HONOR.    I THINK THAT WOULD BE HELPFUL.

09:36AM    9                  THE COURT:    WELL, I THINK SATURDAY NOTICE IS

09:36AM   10      SOMETHING THAT IS FINE.

09:36AM   11            AND DO YOU NEED ME TO STATE A TIME ON SATURDAY?

09:36AM   12                  MR. DOWNEY:   YOUR HONOR, LET ME CONSULT WITH THE

09:36AM   13      TEAM AND SEE IN TERMS OF THE LOGISTICS WHAT MAKES SENSE.        WE'LL

09:36AM   14      WORK IT OUT.    THIS IS NOT, YOUR HONOR -- THIS IS ABOUT

09:36AM   15      EFFICIENCY AND EXPEDITION.     IF IT DOESN'T SERVE EFFICIENCY AND

09:36AM   16      EXPEDITION, THEN IT'S NOT A GOOD IDEA.      BUT WE WANT TO BE

09:36AM   17      EFFICIENT AND EXPEDITIOUS, BECAUSE IT'S CERTAINLY NOT FROM THE

09:36AM   18      DEFENSE'S PERSPECTIVE GOOD FOR THE JURY TO COME IN AND BE

09:36AM   19      SITTING HERE WHILE WE DEBATE LEGAL ISSUES.

09:36AM   20                  THE COURT:    I DON'T WANT TO DO THAT.   THANK YOU.

09:36AM   21                  MR. DOWNEY:   RIGHT.

09:36AM   22                  THE COURT:    AND WHATEVER WE CAN DO TO AVOID THAT,

09:36AM   23      I'M GRATEFUL.

09:36AM   24            THE TIME THAT YOU NEED TO DO THIS WOULD NOT BE TO NOTIFY

09:37AM   25      THE GOVERNMENT AT 11:59 P.M., THOSE TYPES OF THINGS.      THAT'S



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 28 of 74
                                                                                       28


09:37AM    1      NOT HELPFUL.

09:37AM    2                  MR. DOWNEY:   NO, NO.   I ANTICIPATE --

09:37AM    3                  THE COURT:    MR. DOWNEY, I THINK I CAPTURE WHAT

09:37AM    4      YOU'RE DOING.

09:37AM    5            HAVE YOU EVER TRIED A PATENT CASE, MR. DOWNEY?

09:37AM    6                  MR. DOWNEY:   WHAT'S THAT?

09:37AM    7                  THE COURT:    HAVE YOU EVER TRIED A PATENT CASE?

09:37AM    8                  MR. DOWNEY:   YOU KNOW, I HAVEN'T, YOUR HONOR.     I'M

09:37AM    9      SURE YOUR HONOR HAS.

09:37AM   10                  THE COURT:    THE MOTIONS IN PATENT CASES ARE LIKE THE

09:37AM   11      ONES THAT WE'RE DISCUSSING HERE AND SOME OF MY COLLEAGUES HAVE

09:37AM   12      INDICATED THEY WILL NOT ENTERTAIN A MOTION UNLESS IT'S FILED --

09:37AM   13      THEY WON'T HEAR THE MOTION 48 HOURS AFTER IT'S FILED IN A

09:37AM   14      PATENT CASE.

09:37AM   15                  MR. DOWNEY:   YES.

09:37AM   16                  THE COURT:    AND I THINK THE REASON IS MANY CASES,

09:37AM   17      REGRETTABLY, THOSE MOTIONS ARE FILED AT 8:00 A.M., 7:30 A.M.

09:37AM   18      AND IT SLOWS THE TRIAL DOWN.      WE CAN'T DO THAT IN THIS CASE.

09:37AM   19                  MR. DOWNEY:   OF COURSE, THERE'S BEEN CIVIL DISCOVERY

09:37AM   20      AND SUCH.

09:37AM   21                  THE COURT:    YES.   EXACTLY.   ALL RIGHT.   I THINK

09:37AM   22      WE'RE ALL ON THE SAME PAGE.

09:37AM   23            I APPRECIATE BOTH OF YOUR ATTENTION TO NOT DELAY THE TRIAL

09:38AM   24      AND INTERRUPT THE PROCEEDINGS.

09:38AM   25                  MR. DOWNEY:   AND THEN, YOUR HONOR, AS TO



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 29 of 74
                                                                                      29


09:38AM    1      MR. BOSTIC'S PROPOSAL ON DISCLOSURE OF WITNESSES, WILL YOUR

09:38AM    2      DOCKET ORDER EMBODY THAT THEY AT LEAST MAKE THE DISCLOSURE OF

09:38AM    3      THE WITNESSES FOR THE FIRST HALF OF THE CASE ON THE DATE THAT

09:38AM    4      MR. BOSTIC SUGGESTS?

09:38AM    5                   THE COURT:    WELL, I THINK SO.   I THINK MR. BOSTIC

09:38AM    6      SAID HE WOULD DO THAT, AND I'LL HOLD HIM TO THAT.

09:38AM    7            I DON'T KNOW IF YOU NEED TO PARSE THIS OUT IN QUARTERS.         I

09:38AM    8      THINK, YOU KNOW, RATHER THAN DO A FOOTBALL APPROACH, LET'S DO A

09:38AM    9      EUROPEAN FOOTBALL APPROACH AND JUST HALF TIME.

09:38AM   10                   MR. BOSTIC:   UNDERSTOOD, YOUR HONOR.

09:38AM   11                   THE COURT:    LET'S SEE.   DEMONSTRATIVES AND

09:38AM   12      SUMMARIES.    DO WE NEED TO DISCUSS ANYTHING THERE?

09:38AM   13                   MR. DOWNEY:   I DON'T THINK SO, YOUR HONOR.

09:38AM   14                   THE COURT:    OKAY.   NUMBER 9 IS MS. HOLMES'S REQUEST

09:38AM   15      THAT THE GOVERNMENT PRODUCE JENCKS, BRADY, GIGLIO, AND THE

09:39AM   16      OBLIGATION FOR THE GOVERNMENT CONTINUES AND ENDURES THROUGHOUT

09:39AM   17      THE TRIAL.

09:39AM   18            MR. BOSTIC, YOU'RE AWARE OF THAT?

09:39AM   19                   MR. BOSTIC:   YES, YOUR HONOR, THE GOVERNMENT IS

09:39AM   20      AWARE OF ITS OBLIGATIONS AND WILL CONTINUE COMPLYING WITH THEM.

09:39AM   21            AND THE GOVERNMENT WILL JUST POINT OUT THE DEFENDANT'S

09:39AM   22      RECIPROCAL RESPONSIBILITIES UNDER RULE 26.2.        AND OUR

09:39AM   23      UNDERSTANDING IS THAT THE DEFENSE IS AWARE AND WILL COMPLY WITH

09:39AM   24      THAT AS WELL.

09:39AM   25                   MR. DOWNEY:   YOUR HONOR, WE ARE AWARE OF THOSE



                                      UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 30 of 74
                                                                                      30


09:39AM    1      OBLIGATIONS.

09:39AM    2            CAN WE GET A REPRESENTATION FROM THE GOVERNMENT JUST ALSO

09:39AM    3      ALL OF THE MATERIAL IN THEIR POSSESSION HAS BEEN PRODUCED AS OF

09:39AM    4      TODAY?

09:39AM    5                  THE COURT:    MR. BOSTIC, DID YOU HEAR?

09:39AM    6            WHY DON'T YOU PULL THAT MICROPHONE UP TO YOU A LITTLE,

09:39AM    7      MR. DOWNEY.

09:39AM    8                  MR. DOWNEY:    I BEG YOUR PARDON.

09:39AM    9                  THE COURT:    NO, NOT AT ALL.

09:39AM   10            MR. BOSTIC, WERE YOU ABLE TO HEAR?

09:39AM   11                  MR. BOSTIC:    YES, YOUR HONOR.   LET ME JUST CONSULT

09:39AM   12      WITH MY TEAM TO MAKE SURE I'M ANSWERING BASED ON THE

09:39AM   13      GOVERNMENT'S KNOWLEDGE.

09:39AM   14                  THE COURT:    SURE.   GO RIGHT AHEAD.

09:39AM   15            (DISCUSSION AMONGST GOVERNMENT COUNSEL OFF THE RECORD.)

09:40AM   16                  MR. BOSTIC:    MY COLLEAGUE, MR. LEACH, WILL ADDRESS

09:40AM   17      THAT.

09:40AM   18                  MR. LEACH:    THANK YOU, YOUR HONOR.

09:40AM   19            I CAN'T MAKE THAT REPRESENTATION WITH RESPECT TO

09:40AM   20      INTERVIEWS THAT THE GOVERNMENT HAS CONDUCTED RECENTLY IN

09:40AM   21      PREPARATION FOR TRIAL.     FOR EXAMPLE, WE ARE MEETING WITH A

09:40AM   22      WITNESS THIS AFTERNOON, AND WE'VE MET WITH A NUMBER OF

09:40AM   23      WITNESSES LAST WEEK.      WE HAVE NOT PREPARED OR PRODUCED THE

09:40AM   24      302'S OR MOI'S FOR THOSE PARTICULAR INTERVIEWS, BUT WE'VE BEEN

09:40AM   25      PRODUCING JENCKS AND BRADY AS SOON AS IT'S PREPARED AND AS SOON



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 31 of 74
                                                                                      31


09:40AM    1      AS IT'S COMPILED.    WE'VE BEEN GIVING THAT FOR ALL WITNESSES

09:40AM    2      WHETHER WE'RE GOING TO CALL THEM OR NOT.

09:40AM    3            SO I CAN'T TELL THE COURT RIGHT NOW THAT IN THE LAST

09:40AM    4      TWO MONTHS SINCE WE WERE LAST HERE WE'VE PRODUCED EVERY 302 OR

09:40AM    5      MOI THAT HAS BEEN PREPARED OF THOSE NOTES.      THEY'RE IN THE

09:40AM    6      QUEUE, AND WE'RE PRODUCING THEM AS QUICKLY AS WE CAN, BUT WE'RE

09:40AM    7      ACTIVELY MEETING WITH WITNESSES AND GENERATING JENCKS AS WE GO

09:40AM    8      THROUGH THIS.   SO THAT'S WHERE WE ARE ON DISCOVERY.

09:40AM    9            WE UNDERSTAND OUR OBLIGATIONS, AND WE PRODUCE THEM AS

09:40AM   10      QUICKLY AS WE CAN.    AND WE UNDERSTAND AS WITNESSES ARE

09:40AM   11      TESTIFYING, COMING IN THE NEXT DAY THE NEED TO GET THOSE OUT

09:41AM   12      QUICKER EXISTS.    SO WE'RE -- BUT I CAN'T TELL YOU TODAY EVERY

09:41AM   13      JENCKS STATEMENT HAS BEEN PRODUCED.

09:41AM   14                  THE COURT:    OKAY.   WELL, TO THE EXTENT -- THERE'S A

09:41AM   15      LOT OF WORK ON BOTH SIDES, I REALIZE THAT.      BUT TO OUR PREVIOUS

09:41AM   16      CONVERSATION, I APPRECIATE YOUR NEED, BOTH SIDE'S NEED TO

09:41AM   17      PREPARE, AND I ALSO APPRECIATE BOTH SIDE'S ATTENTION TO ALLOW

09:41AM   18      THE TRIAL TO PROCEED AS EFFICIENTLY AS POSSIBLE WITHOUT

09:41AM   19      UNNECESSARY BREAKS FOR ANY NECESSARY LITIGATION REGARDING

09:41AM   20      WITNESSES, EXHIBITS, AND THESE TYPES OF THINGS THAT MIGHT BE

09:41AM   21      ABLE TO BE FULFILLED OUTSIDE OF COURT.

09:41AM   22            MR. DOWNEY, ANYTHING IN RESPONSE TO MR. LEACH?

09:41AM   23                  MR. DOWNEY:   NO, YOUR HONOR.   I THINK -- I BELIEVE

09:41AM   24      AND HOPE THE GOVERNMENT IS AWARE OF ITS OBLIGATIONS.      I THINK

09:41AM   25      WHEN IT HAS THE MEMORANDA PRODUCED -- PREPARED, IT SHOULD



                                      UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 32 of 74
                                                                                         32


09:41AM    1      PRODUCE THEM QUICKLY, AND, OF COURSE, THE AGENT NOTES ARE

09:41AM    2      AVAILABLE IMMEDIATELY AT THE CONCLUSION OF THE INTERVIEW.         SO

09:42AM    3      WE WOULD AT LEAST LIKE TO GET THOSE, YOU KNOW, COPIED AND SENT

09:42AM    4      TO US EVEN IF THE MEMORANDUM IS NOT YET PREPARED.        WE'RE JUST A

09:42AM    5      FEW WEEKS AWAY FROM TRIAL.

09:42AM    6                   THE COURT:   OKAY.

09:42AM    7            ANYTHING FURTHER, MR. LEACH?

09:42AM    8                   MR. LEACH:   NO, YOUR HONOR.

09:42AM    9                   THE COURT:   OKAY.   THANK YOU VERY MUCH.    THANK YOU

09:42AM   10      BOTH.

09:42AM   11            LET ME -- BEFORE WE GO INTO THE PRELIMINARY JURY

09:42AM   12      INSTRUCTIONS, I DO WANT TO COVER A FEW TOPICS.        THE COURT

09:42AM   13      INTENDS TO ADMONISH THE JURY BEFORE AND AFTER BREAKS USING 2.1,

09:42AM   14      MODEL 2.1.    AND WHEN I SAY "MODEL," IT'S NINTH CIRCUIT JURY

09:42AM   15      INSTRUCTIONS 2.1, AND I MAY USE THAT DEPENDING ON DURING OUR

09:42AM   16      BREAK.   AS I SAID, WE'LL GET A JURY SELECTION AND HAVE A

09:42AM   17      RECESS, AND I INTEND TO ADMONISH THEM WITH THAT ALSO.

09:42AM   18            I DID ASK AND REQUEST OF COUNSEL TO PREPARE JURY BINDERS

09:43AM   19      THAT WOULD INCLUDE PHOTOGRAPHS OF WITNESSES.        AND I JUST WANT

09:43AM   20      TO CALL YOUR ATTENTION TO THAT AGAIN.       AND, AGAIN, I DON'T

09:43AM   21      EXPECT YOU TO HAVE A TOTALITY OF A BINDER WITH ALL OF THE

09:43AM   22      WITNESSES PREPARED NOW.

09:43AM   23            BUT WHAT ARE YOUR THOUGHTS ABOUT THE TIMING OF THAT?

09:43AM   24      WOULD THIS BE A WEEKLY PRODUCTION TO THE JURY, THAT IS, WITH

09:43AM   25      THE PHOTOGRAPHS AND THE NAMES OF WITNESSES?         HAVE YOU THOUGHT



                                      UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 33 of 74
                                                                                      33


09:43AM    1      ABOUT THAT?

09:43AM    2                  MR. LEACH:    I THINK A WEEKLY UPDATE MAKES SENSE,

09:43AM    3      YOUR HONOR.

09:43AM    4            I'M HOPEFUL THAT THE WITNESSES FROM ANY PARTICULAR WEEK

09:43AM    5      WILL REMAIN RELATIVELY FRESH IN THE JURY'S MIND, AND SO MAYBE

09:43AM    6      AT THE CONCLUSION OF COURT ON FRIDAY WE CAN UPDATE THE BINDER

09:43AM    7      WITH THE PHOTO OF THE WITNESSES THAT CAME THAT WEEK OR EVEN

09:43AM    8      MONDAY SO THAT WHEN THE JURY GETS BACK, THEY'LL HAVE WHAT

09:43AM    9      HAPPENED LAST WEEK.      AND IT WILL GET LONGER AS THE TRIAL GOES

09:43AM   10      ALONG.

09:44AM   11            BUT WE'RE HAPPY TO DO WHATEVER THE COURT THINKS IS HELPFUL

09:44AM   12      TO THE JURY.

09:44AM   13                  THE COURT:    THANK YOU.   I'M JUST TRYING TO WONDER

09:44AM   14      WHAT WORKS BEST FOR THE JURY TO RETAIN THE INFORMATION.      OF

09:44AM   15      COURSE, IT'S A LONG TRIAL.

09:44AM   16            MY THOUGHT WAS THAT THE TRIAL BINDER ALLOWS THE JURY TO

09:44AM   17      SEE A PHOTOGRAPH OF THE WITNESS THAT TESTIFIED.      IN THEIR

09:44AM   18      BINDER THEY MIGHT TAKE SIMULTANEOUS NOTES.      IF THEY HAVE THE

09:44AM   19      PHOTOGRAPH IN ADVANCE OF THE TESTIMONY, THEY CAN ORGANIZE IT

09:44AM   20      SOMEHOW OR IN SOME WAY WITH THEIR NOTES I SUPPOSE.

09:44AM   21            IT SEEMS LIKE THAT MIGHT BE BETTER THAN WAITING UNTIL

09:44AM   22      AFTER THE WITNESS TESTIFIES AND THEN HAVE THEM POPULATE THEIR

09:44AM   23      BINDERS.

09:44AM   24                  MR. LEACH:    WE'RE PLEASED TO DO THAT, YOUR HONOR.

09:44AM   25                  THE COURT:    ANY THOUGHTS ABOUT THAT?



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 34 of 74
                                                                                       34


09:44AM    1                  MR. DOWNEY:   THAT'S FINE, YOUR HONOR.

09:44AM    2                  THE COURT:    ALL RIGHT.   WHY DON'T WE DO THAT.   LET

09:44AM    3      ME SEE IF WE CAN GET THE INFORMATION AS THE WITNESSES ARE

09:44AM    4      CALLED, WE CAN DISTRIBUTE THE PHOTOGRAPHS OR IF YOU HAVE A

09:44AM    5      PACKET OR SOMETHING, I'M SORRY TO BE SO GRANULAR, BUT I DO WANT

09:44AM    6      THEM TO HAVE SOME ABILITY TO MEMORIALIZE THE TESTIMONY WITH

09:44AM    7      NOTES SHOULD THEY WISH TO TAKE SOME.

09:45AM    8                  MR. LEACH:    WE APPRECIATE THE GRANULARITY.   SO WE'RE

09:45AM    9      ENVISIONING ONE BINDER FOR THE JURY OR SHOULD WE HAVE MORE THAN

09:45AM   10      ONE?

09:45AM   11                  THE COURT:    WELL, I THINK WE SHOULD START WITH ONE.

09:45AM   12                  MR. LEACH:    OKAY.

09:45AM   13                  THE COURT:    AND THEIR BINDERS WILL REMAIN HERE, OF

09:45AM   14      COURSE.    AND THEN LET'S SEE WHAT -- IF WE NEED MORE BINDERS,

09:45AM   15      WE'LL COME TO THAT.

09:45AM   16                  MR. LEACH:    OKAY.   THANK YOU, YOUR HONOR.

09:45AM   17                  THE COURT:    THANK YOU.

09:45AM   18             (PAUSE IN PROCEEDINGS.)

09:45AM   19                  THE COURT:    LET ME TALK ABOUT THE ATTORNEY LOUNGE.

09:45AM   20      THIS IS FOR DEFENSE COUNSEL.      WE DO HAVE AN ATTORNEY LOUNGE

09:45AM   21      THAT IS DOWNSTAIRS, MR. DOWNEY, AND I DON'T KNOW IF YOU'VE HAD

09:45AM   22      FAMILIARITY WITH IT.

09:45AM   23             I'VE INQUIRED WITH OUR CLERK WHETHER OR NOT YOU COULD

09:46AM   24      RESERVE SPACE FOR YOUR TEAM THERE, AND I WAS TOLD THAT THEY

09:46AM   25      DON'T TAKE RESERVATION, IT'S A FIRST COME FIRST SERVE THERE AS



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 35 of 74
                                                                                     35


09:46AM    1      WELL.

09:46AM    2            BUT I WAS INFORMED THAT IF YOU CHOSE TO -- IF YOU WANTED

09:46AM    3      TO USE THEIR CONFERENCE ROOM FOR YOUR TEAM'S USE, YOU COULD

09:46AM    4      SEND SOMEBODY DOWN THERE AND THEY COULD STAKE OUT A PLACE,

09:46AM    5      STAKE OUT A ROOM FOR YOU, AND I'M TOLD THAT SOMEBODY NEEDS TO

09:46AM    6      BE THERE, BUT THAT -- I DON'T ANTICIPATE THAT THERE'S GOING TO

09:46AM    7      BE -- I DON'T THINK THERE'S ANY OTHER TRIALS SUCH THAT A TEAM

09:46AM    8      WOULD TAKE OVER ANY OF THAT CONFERENCE ROOM NOW, BUT I JUST

09:46AM    9      POINT THAT OUT FOR YOUR TEAM'S INFORMATION SHOULD YOU WISH TO

09:46AM   10      USE THAT.

09:46AM   11            AND I THINK THAT INCLUDES THE CONFERENCE ROOM, THERE'S A

09:46AM   12      LARGE CONFERENCE ROOM, AND YOU MAY WANT TO LOOK AT THAT, TOO.

09:46AM   13      I'VE CHECKED WITH OUR CLERK.     I DON'T BELIEVE THERE'S ANY

09:47AM   14      RESERVATIONS PENDING FOR THAT FOR COURT MEETINGS OR ANYTHING

09:47AM   15      LIKE THAT.

09:47AM   16            MR. LEACH, YOUR TEAM HAS A SPACE IN THE COURTHOUSE I

09:47AM   17      THINK.

09:47AM   18                   MR. LEACH:   WE DO, YOUR HONOR.

09:47AM   19                   THE COURT:   I THINK I TALKED ABOUT OUR COVID

09:47AM   20      SITUATION, OUR JURY PLACEMENT.     MY SENSE IS THAT WHEN THE

09:47AM   21      JURORS COME IN I WILL ASK THAT THEY WEAR MASKS INITIALLY AND

09:47AM   22      WE'LL HAVE SOME INQUIRY.     WE'LL KNOW INFORMATION ABOUT --

09:47AM   23      PERHAPS WE'LL KNOW INFORMATION ABOUT VACCINATIONS FROM THE

09:47AM   24      QUESTIONNAIRES.    I WILL INFORM THEM ABOUT THE AIR FILTRATION.

09:47AM   25              LET ME SAY, COUNSEL, IF YOU HAVE A REQUEST FOR ONE OF



                                      UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 36 of 74
                                                                                       36


09:47AM    1      THESE PORTABLE AIR FILTERS BY YOUR TABLES, YOU SHOULD LET ME

09:47AM    2      KNOW, AND I'LL SEE IF WE CAN MAKE THAT ARRANGEMENT.        I THINK WE

09:48AM    3      HAVE ACCESS TO SOME OF THESE.

09:48AM    4            WE DO HAVE A FILTRATION AT THE WITNESS STAND.     IT'S

09:48AM    5      UNDERNEATH THERE, SO THAT IS ALWAYS GOING TO BE IN PLACE.

09:48AM    6                  MR. DOWNEY:    YOUR HONOR, IN THAT REGARD, I THINK WE

09:48AM    7      WILL LIKELY MAKE THAT REQUEST BECAUSE IT WOULD BE OUR STRONG

09:48AM    8      PREFERENCE THAT THE DEFENDANT NOT WEAR A MASK.

09:48AM    9            WOULD IT BE POSSIBLE TO POTENTIALLY USE ONE OF THOSE

09:48AM   10      FILTERS IN CONNECTION WITH DEFENSE COUNSEL TABLE?      WE CAN TALK

09:48AM   11      ABOUT THE PARTICULARS OF THE ARRANGEMENT LATER, BUT JUST TO

09:48AM   12      INFORM THE COURT, I THINK WE WILL MAKE A REQUEST FOR SUCH A

09:48AM   13      FILTER.

09:48AM   14                  THE COURT:    OKAY.   I THINK THERE'S PLUGS DOWN THERE.

09:48AM   15      I BELIEVE THERE'S ELECTRICITY AVAILABLE.       SO WE'LL CHECK INTO

09:48AM   16      THAT.   THANK YOU.

09:48AM   17            MR. LEACH, DO YOU HAVE A SIMILAR REQUEST FOR YOUR TEAM?

09:48AM   18                  MR. LEACH:    NOT AT THE MOMENT, YOUR HONOR.

09:48AM   19                  THE COURT:    THAT WAS AN AWKWARD QUESTION FOR YOU.

09:48AM   20      HOW MUCH DO YOU CARE ABOUT YOUR TEAMS?

09:49AM   21                  MR. LEACH:    WELL, I WAS WONDERING HOW MY COLLEAGUES,

09:49AM   22      MR. BOSTIC AND MR. SCHENK, WOULD ANSWER THAT, BUT IT'S NOT A

09:49AM   23      TOPIC THAT WE'VE DISCUSSED.       AND I WANT MY TEAM TO BE SAFE, BUT

09:49AM   24      I THINK OUR EXPECTATION IS THAT WE WOULD BE WEARING MASKS.         BUT

09:49AM   25      LET ME CONSULT WITH THEM OFFLINE, AND WE'LL GET BACK TO



                                       UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 37 of 74
                                                                                      37


09:49AM    1      MS. KRATZMANN.

09:49AM    2                  THE COURT:    SURE.   I HAVE -- I'LL KEEP THE

09:49AM    3      PLEXIGLASS UP AS YOU'VE SEEN IT.      I'VE MADE SOME CHANGES HERE,

09:49AM    4      AND I THINK THIS ONE PANEL HERE SEPARATING THE COURT REPORTER

09:49AM    5      AND THE CLERK WILL PROBABLY BE MOVED AS WELL, AND THAT WILL

09:49AM    6      GIVE ME A LITTLE BETTER EYESIGHT TO YOUR TABLE.      BUT OTHERWISE

09:49AM    7      I BELIEVE THE PLEXIGLASS WILL STAY, AND I DON'T THINK I'LL

09:49AM    8      CHANGE THAT.

09:49AM    9            YOU SEE A PANEL DOWN BY THE END OF THE JURY BOX, AND THAT

09:49AM   10      WAS PLACED THERE JUST AS A TRIAL.      IF THAT ONE EMPTY SEAT THERE

09:49AM   11      IS OCCUPIED BY A JUROR, I INTEND TO KEEP THAT PANEL THERE.         BUT

09:49AM   12      WE'LL WORK ALL OF THOSE THINGS OUT AS NEEDED.

09:50AM   13                  MR. DOWNEY:   YOUR HONOR, THIS IS -- I THINK BOTH

09:50AM   14      SIDES PROBABLY HAVE AN INTEREST IN THIS, BUT I KNOW IN OTHER

09:50AM   15      COURTS THERE HAS BEEN AN ACCOMMODATION TO ALLOW THE WITNESSES

09:50AM   16      TO BE UNMASKED AND EXAMINING COUNSEL.

09:50AM   17            I JUST MENTION IT THINKING OF THE NUMBER OF FILTERS, BUT

09:50AM   18      IT DOES SEEM TO MAKE SOME SET UP OF A FILTER WHERE COUNSEL ARE

09:50AM   19      AND WHERE THE WITNESSES MIGHT BE NECESSARY IF -- SO THAT THE

09:50AM   20      WITNESS CAN BE UNMASKED SO THAT THE WITNESS WILL BE RECOGNIZED

09:50AM   21      IN THE BINDER WHEN THEY'RE SEEING IT, YOU KNOW?

09:50AM   22                  THE COURT:    WELL, AS I'VE SAID, THERE IS A

09:50AM   23      FILTRATION DEDICATED THERE AT THE STAND FOR THE WITNESS, AND MY

09:50AM   24      SENSE IS THAT -- AND THERE'S A PLEXIGLASS SCREEN THERE.

09:50AM   25            MY SENSE AND INITIAL THOUGHT WAS THAT THE WITNESSES WOULD



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 38 of 74
                                                                                     38


09:50AM    1      TESTIFY UNMASKED.    WE MAY HAVE TO MAKE INQUIRY ABOUT

09:50AM    2      VACCINATION BECAUSE THAT CREATES ANOTHER ISSUE IN THAT REGARD.

09:51AM    3            THE TRIALS I'VE HAD EARLIER THIS YEAR, WE'VE HAD WITNESSES

09:51AM    4      WHO HAVE TESTIFIED WITH CLEAR MASKS, AND THOSE SEEMED TO WORK

09:51AM    5      AS WELL.

09:51AM    6            BUT I UNDERSTAND.    MY THOUGHT IS THAT WITNESSES SHOULD

09:51AM    7      TESTIFY WITHOUT A MASK SO THAT THERE'S -- SO THAT THE JURY CAN

09:51AM    8      PROPERLY OBSERVE THEIR DEMEANOR AND WHILE THEY'RE BEING

09:51AM    9      EXAMINED.

09:51AM   10                  MR. LEACH:    AND WHAT ARE THE COURT'S THOUGHT ON THE

09:51AM   11      EXAMINING ATTORNEY?      WILL THE EXAMINING ATTORNEY BE EXPECTED TO

09:51AM   12      WEAR A MASK?

09:51AM   13                  THE COURT:    WELL, YOU'VE ALL REVEALED TO ME

09:51AM   14      PREVIOUSLY THAT BOTH OF YOUR TEAMS ARE FULLY VACCINATED SO I

09:51AM   15      APPRECIATE THAT.

09:51AM   16            MY SENSE IS THAT WHEN YOU'RE EXAMINING, I'M NOT GOING TO

09:51AM   17      REQUIRE YOU TO HAVE A MASK ON.     YOU'RE GOING TO BE SPEAKING

09:51AM   18      FROM LECTERNS AND YOU HAVE THE BENEFIT OF THE PLEXIGLASS THERE.

09:51AM   19      SO I'M NOT GOING TO REQUIRE YOU TO WEAR A MASK WHILE YOU'RE

09:51AM   20      EXAMINING A WITNESS IF THAT'S HELPFUL.

09:51AM   21                  MR. LEACH:    THANK YOU, YOUR HONOR.

09:51AM   22                  MR. DOWNEY:    THANK YOU.

09:52AM   23                  THE COURT:    LET'S SEE.    WE HAVE SOME MOTIONS SET FOR

09:52AM   24      AUGUST 20TH, AND THEN WE HAVE ANOTHER MOTION FOR SET FOR

09:52AM   25      AUGUST 26TH, THAT'S THE DOW JONES MOTION CONTINUING.



                                      UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 39 of 74
                                                                                     39


09:52AM    1            I DID RECEIVE FRIDAY THE INFORMATION REGARDING THE

09:52AM    2      DOW JONES MOTION FROM THE PARTIES, AND SO THANK YOU FOR THAT.

09:52AM    3      I'VE SPENT SOME TIME OVER THE WEEKEND REVIEWING THOSE, AND

09:52AM    4      WE'LL TALK MORE ABOUT THOSE ON THE 26TH.

09:52AM    5            BUT THANK YOU FOR THOSE.    THAT WAS VERY HELPFUL.

09:52AM    6            AT OUR LAST SESSION -- I DO WANT TO TALK ABOUT VOIR DIRE

09:52AM    7      FOR JUST A MOMENT.    AND AS YOU KNOW, WE HAVE THE QUESTIONNAIRE.

09:52AM    8      YOU ALSO KNOW THAT THE COURT IS GOING TO DO ITS OWN VOIR DIRE

09:52AM    9      AND THAT TOUCHES ON SOME OF THE SAME TOPICS THAT ARE IN THE

09:52AM   10      QUESTIONNAIRE, AND I'LL HAVE SOME OTHER QUESTIONS.

09:52AM   11            MS. VOLKAR ASKED A QUESTION AT OUR LAST HEARING, I THINK

09:52AM   12      IT WAS, ABOUT HER CONCERN, THIS WAS REGARDING THE 12.2 ISSUE,

09:53AM   13      AND HER CONCERN ABOUT THE GOVERNMENT BEING ABLE TO FIND

09:53AM   14      INFORMATION FROM THE JURORS ABOUT CERTAIN TOPICS.

09:53AM   15            LET ME SAY -- AND I TOLD MS. VOLKAR THAT THE COURT INTENDS

09:53AM   16      TO ASK SOME QUESTIONS ABOUT THOSE AREAS, AND I JUST WANT TO

09:53AM   17      GIVE BOTH SIDES FAIR NOTICE.     I WILL DO THAT.   I WILL DO THAT.

09:53AM   18            AND I MIGHT ASK A QUESTION -- I HAVEN'T COMPLETED MY VOIR

09:53AM   19      DIRE YET, BUT I'M INCORPORATING SOME QUESTIONS THAT COVER THE

09:53AM   20      TOPIC OF RELATIONSHIPS AND KNOWLEDGE OF PEOPLE KNOW SOMEBODY

09:53AM   21      WHO HAS BEEN IN A RELATIONSHIP AND THOSE TYPE OF QUESTIONS.        SO

09:53AM   22      I DO INTEND TO ASK AND PROBE THE JURY, SOME OF THOSE QUESTIONS

09:53AM   23      IN A GENERAL FASHION AND WE'LL SEE WHERE IT GOES.

09:53AM   24            BUT I HAVE NOT FULLY, AS I'VE SAID, COMPLETED THOSE.

09:53AM   25            BUT TO MS. VOLKAR'S POINT, I WILL BE ASKING QUESTIONS, AND



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 40 of 74
                                                                                     40


09:53AM    1      THOSE WILL BE INCLUDED IN THE COURT'S VOIR DIRE.

09:53AM    2            OKAY.    LET'S TURN TO THE INSTRUCTIONS AND YOUR SUBMISSIONS

09:54AM    3      ON THAT.

09:54AM    4                    MR. DOWNEY:    YOUR HONOR, I'M GOING TO YIELD THE

09:54AM    5      FLOOR TO MS. SAHARIA.

09:54AM    6                    THE COURT:    OH, SURE.

09:54AM    7                    MR. DOWNEY:    THANK YOU.

09:54AM    8                    THE COURT:    MS. SAHARIA, NICE TO SEE YOU AGAIN.

09:54AM    9                    MS. SAHARIA:   GOOD MORNING, YOUR HONOR.

09:54AM   10                    THE COURT:    LET'S GO THROUGH -- I THINK IT'S

09:54AM   11      ITEM 10.    AND THESE ARE, EXCUSE ME, RELATED TO THE PRELIMINARY

09:54AM   12      JURY INSTRUCTIONS THAT THE COURT WILL READ TO THE JURY

09:54AM   13      PRELIMINARILY.     I'M LOOKING AT AND I'VE FASHIONED THESE WITH

09:54AM   14      AGAIN THE NINTH CIRCUIT MODEL INSTRUCTIONS.

09:54AM   15            THE FIRST ONE I SEE IS 1.1, AND THIS IS MS. HOLMES'S

09:55AM   16      NUMBER 1.

09:55AM   17            LET ME SAY, I'M REFERENCING DOCKET 809, WHICH IS

09:55AM   18      MS. HOLMES'S PROPOSED INSTRUCTIONS, THE GOVERNMENT'S 804

09:55AM   19      INSTRUCTIONS, THAT'S THE LATEST I THINK THAT I HAVE FROM YOU.

09:55AM   20                    MS. SAHARIA:   THAT'S CORRECT, YOUR HONOR.

09:55AM   21                    THE COURT:    MS. HOLMES WISHES TO ADD TO 1.1, THIS IS

09:55AM   22      THE DUTY OF THE JURY, AND THIS IS IN THE THIRD PARAGRAPH, I

09:55AM   23      BELIEVE, YOU WOULD LIKE TO ADD CELEBRITY POSITION INTO THAT

09:55AM   24      CATEGORY?

09:55AM   25                    MS. SAHARIA:   THAT'S CORRECT, YOUR HONOR.   THAT WAS



                                       UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 41 of 74
                                                                                     41


09:55AM    1      A SUGGESTION THAT COMES FROM THE THIRD CIRCUIT MODEL

09:55AM    2      INSTRUCTIONS WHEN THERE ARE CASES THAT PRESENT A RISK THAT

09:55AM    3      JURORS COULD BE INFLUENCED BY THINGS SUCH A CELEBRITY OR EITHER

09:55AM    4      WITNESSES OR A DEFENDANT'S PROFESSION OR POSITION IN THE

09:56AM    5      COMMUNITY THAT THERE BE SOME SORT OF CAUTION AGAINST THAT.

09:56AM    6                  THE COURT:   I THINK WHAT YOU WOULD LIKE IT TO READ

09:56AM    7      IS AS FOLLOWS -- I'M LOOKING AT YOUR PAGE 2 -- "PERFORM THESE

09:56AM    8      DUTIES FAIRLY AND IMPARTIALLY.     YOU SHOULD NOT BE INFLUENCED BY

09:56AM    9      ANY PERSON'S RACE, COLOR, RELIGIOUS BELIEFS, NATIONAL ANCESTRY,

09:56AM   10      SEXUAL ORIENTATION, GENDER IDENTITY, GENDER," AND THEN THIS IS

09:56AM   11      YOUR LANGUAGE, "PROFESSION, OCCUPATION, CELEBRITY, ECONOMIC

09:56AM   12      CIRCUMSTANCES, OR POSITION IN LIFE OR IN THE COMMUNITY."

09:56AM   13                  MS. SAHARIA:   THAT'S CORRECT, YOUR HONOR.    AND I

09:56AM   14      WILL JUST NOTE THAT THERE WILL BE A NUMBER OF WITNESSES WHO

09:56AM   15      HAVE ATTAINED I THINK SIGNIFICANT SUCCESS IN THEIR PROFESSIONS

09:56AM   16      AND IN THEIR COMMUNITIES AND ARE INTERNATIONALLY KNOWN

09:56AM   17      POTENTIALLY DEPENDING ON WHO THE GOVERNMENT INTENDS TO CALL,

09:56AM   18      AND WE DO THINK THAT WOULD BE AN APPROPRIATE INSTRUCTION SO

09:56AM   19      THAT THE WITNESSES ARE NOT -- DO NOT GIVE PREFERENCE TO THOSE

09:57AM   20      WITNESSES -- EXCUSE ME, SO THE JURORS DO NOT GIVE PREFERENCE TO

09:57AM   21      THOSE WITNESSES OVER OTHERS AS JUST ONE EXAMPLE OF HOW THIS

09:57AM   22      INSTRUCTION COULD BE USEFUL.

09:57AM   23                  THE COURT:   ALL RIGHT.   MR. LEACH.

09:57AM   24                  MR. LEACH:   I JUST THINK IT'S UNNECESSARY,

09:57AM   25      YOUR HONOR.   I THINK ALL OF THIS IS CAPTURED BY ECONOMIC



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 42 of 74
                                                                                      42


09:57AM    1      CIRCUMSTANCES.    I THINK THIS INSTRUCTION IS DESIGNED TO

09:57AM    2      INSTRUCT YOU TO PUT CERTAIN PROHIBITED BIASES TO THE SIDE, AND

09:57AM    3      I THINK IT'S REPETITIVE AND ARGUMENTATIVE AND THE COURT SHOULD

09:57AM    4      GO WITH THE PATTERN MODEL NINTH CIRCUIT INSTRUCTION AS IT'S

09:57AM    5      PROVIDED.

09:57AM    6                   THE COURT:   WELL, MS. SAHARIA, ECONOMIC AND

09:57AM    7      CIRCUMSTANCES ARE ALREADY IN THE MODEL INSTRUCTIONS.

09:57AM    8                   MS. SAHARIA:   SURE.   I UNDERSTAND THOSE THINGS TO

09:57AM    9      REFER TO WEALTH OR POVERTY FOR THAT MATTER, WHICH IS DISTINCT

09:57AM   10      FROM POSITION IN THE COMMUNITY AND THE OTHER FACTORS THAT WE

09:57AM   11      IDENTIFIED, WHICH WAS NOT NECESSARILY TIED TO ONE'S ECONOMIC

09:57AM   12      CIRCUMSTANCES.

09:58AM   13            I DON'T VIEW THIS AS A TERRIBLE VERY IMPORTANT

09:58AM   14      INSTRUCTION, YOUR HONOR.     IF IT'S HELPFUL TO THE COURT, WE

09:58AM   15      INTENDED TO ADDRESS ONLY A FEW OF THE INSTRUCTIONS.        SO IF

09:58AM   16      YOUR HONOR WANTS TO WALK THROUGH THEM ONE BY ONE, I'M HAPPY TO

09:58AM   17      DO THAT, OTHERWISE I'M ALSO HAPPY TO FOCUS THE COURT ON THE

09:58AM   18      ONES THAT WE THINK ARE THE MOST IMPORTANT.

09:58AM   19                   THE COURT:   OKAY.   THANK YOU.    I WILL READ THIS,

09:58AM   20      THAT IS, YOUR SUBMISSION, MS. SAHARIA.         I DO THINK IT'S A

09:58AM   21      LITTLE BIT BROADER, MORE SPECIFIC I SHOULD SAY, EXCUSE ME, THAN

09:58AM   22      NECESSARY.    I WILL READ THE PROFESSION.      I DON'T KNOW ABOUT

09:59AM   23      CELEBRITY?    WHY IS THAT --

09:59AM   24                   MS. SAHARIA:   WELL, IT'S NO SURPRISE, YOUR HONOR,

09:59AM   25      THAT OUR CLIENT IS THE SUBJECT OF VERY INTENSE MEDIA SCRUTINY,



                                      UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 43 of 74
                                                                                        43


09:59AM    1      AND WE INCLUDED THAT LANGUAGE WHICH DOES, AGAIN, COME FROM THE

09:59AM    2      THIRD CIRCUIT MODEL INSTRUCTIONS FOR THAT REASON.

09:59AM    3                   THE COURT:   ALL RIGHT.    THANK YOU.

09:59AM    4            I'LL GIVE THIS, MR. LEACH.       AGAIN, THIS IS A PRELIMINARY

09:59AM    5      INSTRUCTION.    THE JURORS WILL BE INFORMED THAT THEY WILL

09:59AM    6      RECEIVE THE FINAL INSTRUCTIONS AT THE END OF THE CASE.       THESE

09:59AM    7      ARE PRELIMINARY.    SO I'LL GIVE THAT LANGUAGE.

09:59AM    8            1.2 IS THE NEXT, AND THIS IS YOUR MODEL I THINK NUMBERS 2

09:59AM    9      AND 12, MS. SAHARIA.

09:59AM   10                   MS. SAHARIA:   THAT'S CORRECT.

09:59AM   11                   THE COURT:   AND THIS IS THE CHARGE AND PRESUMPTION

09:59AM   12      OF INNOCENCE.

09:59AM   13                   MS. SAHARIA:   THAT'S CORRECT.    AND I GUESS ON THIS

09:59AM   14      ONE, I WOULD -- THERE'S ONE ISSUE THAT WE FEEL PARTICULARLY

09:59AM   15      STRONGLY ABOUT, WHICH IS THAT MODEL INSTRUCTION 1.2, AS I'M

10:00AM   16      SURE YOUR HONOR KNOWS, HAS ONE PARAGRAPH THAT DESCRIBES THE

10:00AM   17      FACT THAT THE INDICTMENT DOES NOT -- YOU KNOW, IS NOT ITSELF

10:00AM   18      EVIDENCE.    THE SECOND PARAGRAPH DESCRIBES BRIEFLY THE

10:00AM   19      PRESUMPTION OF INNOCENCE.

10:00AM   20            AND THEN THERE'S A THIRD BRACKETED PARAGRAPH THAT INFORMS

10:00AM   21      THE JURY THAT IN ORDER TO HELP THE JURY FOLLOW THE EVIDENCE,

10:00AM   22      THE COURT IS PROVIDING A BRIEF SUMMARY OF THE ELEMENTS OF THE

10:00AM   23      CRIME THAT THE GOVERNMENT MUST PROVE TO MAKE ITS CASE AND THEN

10:00AM   24      IT INSTRUCTS THE COURT TO SUPPLY A BRIEF SUMMARY OF ELEMENTS OF

10:00AM   25      THE CRIME.



                                      UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 44 of 74
                                                                                        44


10:00AM    1            WE THINK IT'S QUITE IMPORTANT FOR THE COURT TO DO THAT IN

10:00AM    2      THIS CASE.    WE INCLUDED SUCH A SUMMARY IN OUR PROPOSED

10:00AM    3      INSTRUCTION 12.    THE GOVERNMENT DID NOT INCLUDE A PROPOSED

10:00AM    4      SUMMARY OF THE ELEMENTS.

10:00AM    5            THIS IS GOING TO BE A VERY LONG TRIAL.        THE GOVERNMENT HAS

10:00AM    6      CHARGED TWO SEPARATE SCHEMES.     THE JURY IS GOING TO HEAR ABOUT

10:00AM    7      A LOT OF THINGS THAT ARE NOT DIRECTLY THE CHARGED CONDUCT, FOR

10:01AM    8      INSTANCE, YOU KNOW, REGULATORY AGENCIES AND WHATNOT.

10:01AM    9            AND WE THINK WITHOUT THIS KIND OF ROADMAP AT THE BEGINNING

10:01AM   10      OF THE CASE AS TO WHAT THE TWO CHARGED SCHEMES ARE AND WHAT THE

10:01AM   11      ELEMENTS ARE OF THOSE VARIOUS CHARGES, IT WILL BE VERY

10:01AM   12      DIFFICULT FOR THE JURY TO FOLLOW THE EVIDENCE AND KIND OF MAKE

10:01AM   13      SENSE OF IT OVER THE MANY MONTHS THAT WILL FOLLOW.

10:01AM   14            SO WE STRONGLY ENCOURAGE THE COURT TO GIVE OUR SUMMARY OF

10:01AM   15      THE PROPOSED -- OF THE ELEMENTS.       AND, AGAIN, THE GOVERNMENT

10:01AM   16      DID NOT PROVIDE THE COURT WITH THE PROPOSED SUMMARY.

10:01AM   17                   THE COURT:   ALL RIGHT.   THANK YOU.    ARE YOU -- YOU

10:01AM   18      KNOW, THE MODEL INSTRUCTION, THE LANGUAGE IN THE FIRST SENTENCE

10:01AM   19      IN THE BRACKETED, IN ORDER TO HELP YOU FOLLOW THE EVIDENCE, I

10:01AM   20      WILL NOW GIVE YOU A BRIEF SUMMARY OF THE ELEMENTS OF THE

10:01AM   21      OFFENSE.

10:01AM   22            I HAVE TO CONFESS WHEN I LOOKED AT YOUR PROPOSAL, IT'S NOT

10:01AM   23      BRIEF.

10:01AM   24                   MS. SAHARIA:   WELL, THAT'S --

10:02AM   25                   THE COURT:   I'M SORRY.   IT SEEMS TO BE READING THE



                                      UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 45 of 74
                                                                                     45


10:02AM    1      FINAL JURY INSTRUCTION.

10:02AM    2                  MS. SAHARIA:   I DON'T THINK THAT'S THE CASE,

10:02AM    3      YOUR HONOR, BUT I ADMIT THAT PART OF THAT IS BECAUSE WE FELT IT

10:02AM    4      HELPFUL TO DESCRIBE FOR THE JURY THE FACT THAT THERE ARE TWO

10:02AM    5      SEPARATE CHARGED SCHEMES IN THIS CASE.

10:02AM    6            SO IN THE SUMMARY THAT WE DRAFTED, THERE'S A LOT OF

10:02AM    7      REPETITION BECAUSE WE REPEATED THE SAME ELEMENTS, ONCE FOR THE

10:02AM    8      CHARGED SCHEME TO DEFRAUD INVESTORS AND ONCE FOR THE CHARGED

10:02AM    9      SCHEME TO PAY CUSTOMERS JUST TO MAKE CLEAR TO THE JURY THAT

10:02AM   10      THESE ARE TWO SEPARATE CHARGED SCHEMES.     I THINK THAT'S THE

10:02AM   11      REASON WHY THEY'RE SO LONG.

10:02AM   12            THERE MAY BE A WAY THAT WE COULD SUGGEST TO THE COURT

10:02AM   13      SIMPLY CONSOLIDATING THE TWO CHARGED SCHEMES INTO ONE TO MAKE

10:02AM   14      IT SHORTER.

10:02AM   15            ALSO THERE IS A SEPARATE CONSPIRACY COUNT IN ADDITION TO

10:02AM   16      THE WIRE FRAUD COUNTS, AND THOSE HAVE DIFFERENT ELEMENTS, SO

10:02AM   17      THAT IS THE REASON WHY IT'S NOT JUST ONE CHARGE.      THERE'S

10:02AM   18      ACTUALLY CONSPIRACY, WIRE FRAUD, AND THEN TWO TOTALLY DIFFERENT

10:03AM   19      SCHEMES CHARGED.

10:03AM   20                  THE COURT:   ALL RIGHT.   THANK YOU.

10:03AM   21            AND LET ME TELL YOU IN MY VOIR DIRE, THAT IS THE COURT'S

10:03AM   22      VOIR DIRE, I DO TALK ABOUT THE PRESUMPTION OF INNOCENCE, AND I

10:03AM   23      TALK ABOUT THE INDICTMENT, AND I DO SAY IN MY VOIR DIRE THE

10:03AM   24      INDICTMENT IS THE DOCUMENT, IT'S NOT PROOF OF ANYTHING, AND TO

10:03AM   25      THIS CHARGE THE DEFENDANT HAS ENTERED PLEAS OF NOT GUILTY,



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 46 of 74
                                                                                     46


10:03AM    1      WHICH IS AN ABSOLUTE DENIAL OF THE CHARGE.

10:03AM    2                  MS. SAHARIA:    WE APPRECIATE THAT, YOUR HONOR.

10:03AM    3                  THE COURT:    THE PURPOSE OF THE TRIAL IS TO DETERMINE

10:03AM    4      WHETHER THE GOVERNMENT COULD MEET THEIR BURDEN.      I DO -- THAT'S

10:03AM    5      PART OF MY VOIR DIRE I JUST QUOTED TO YOU.

10:03AM    6            SO I THINK I COVERED THAT, AND I DO THAT INTENTIONALLY

10:03AM    7      RECOGNIZING THE IMPORTANCE OF THE PRESUMPTION OF INNOCENCE AND

10:03AM    8      THE ABILITY OF THE JURY TO CAPTURE THAT, THAT'S IMPORTANT, AS

10:03AM    9      WELL AS THE BURDEN THAT THE GOVERNMENT EMBRACES IS PROOF BEYOND

10:03AM   10      A REASONABLE DOUBT.      THEY UNDERSTAND THAT.

10:03AM   11            I DO THINK, WHEN I LOOKED AT THIS, IT IS A LITTLE LONG.

10:03AM   12      THERE ARE SOME THINGS THAT I DON'T THINK ARE CANDIDLY

10:04AM   13      APPROPRIATE FOR A PRELIMINARY INSTRUCTION, THE REPETITIVE "IF

10:04AM   14      THE GOVERNMENT FAILS TO MEET THAT BURDEN YOU MUST FIND NOT

10:04AM   15      GUILTY."

10:04AM   16                  MS. SAHARIA:    SURE.

10:04AM   17                  THE COURT:    I THINK THAT SOUNDS MORE LIKE A FINAL

10:04AM   18      INSTRUCTION AS OPPOSED TO A PRELIMINARY.

10:04AM   19            THAT CONCEPT OF PROOF BEYOND A REASONABLE DOUBT, THAT'S

10:04AM   20      ALL CAPTURED IN OTHER COMMENTS.

10:04AM   21            MR. LEACH, DO YOU WANT TO SAY ANYTHING HERE?

10:04AM   22                  MR. LEACH:    WITH RESPECT TO THE DEFENDANT'S PROPOSED

10:04AM   23      INSTRUCTION NUMBER 2, THE PRESUMPTION OF INNOCENCE, IT'S

10:04AM   24      DIFFICULT FOR ME TO IMAGINE A MORE ARGUMENTATIVE INSTRUCTION.

10:04AM   25            THE PRESUMPTION OF INNOCENCE APPLIES IN EVERY CRIMINAL



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 47 of 74
                                                                                     47


10:04AM    1      CASE.   THIS IS A MODEL INSTRUCTION GIVEN IN EVERY CRIMINAL

10:04AM    2      CASE.   WE HAVE A PERFECTLY GOOD MODEL IN 1.2.     I SEE ABSOLUTELY

10:04AM    3      NO REASON TO GO ON AND ON ABOUT WHAT THAT MEANS IN THE WAY THAT

10:04AM    4      THE DEFENSE IS SUGGESTING.

10:04AM    5            WITH RESPECT TO LISTING THE ELEMENTS OF THE CHARGE,

10:04AM    6      YOUR HONOR, I THINK THE EMPHASIS THERE IS ON BRIEF.      THIS IS

10:04AM    7      NOT THE FINAL INSTRUCTION THAT THE COURT IS GOING TO GIVE ON

10:05AM    8      CONSPIRACY AND WIRE FRAUD.    IT'S NOT HARD TO SAY VERY PITHILY

10:05AM    9      AS WE DO IN THE JURY QUESTIONNAIRE, WHICH I THINK IS A GOOD

10:05AM   10      MODEL FOR THE COURT TO USE HERE, WHICH IS THAT SHE'S CHARGED IN

10:05AM   11      TWO DIFFERENT CONSPIRACIES, ONE TO DEFRAUD THERANOS INVESTORS,

10:05AM   12      AND ONE TO DEFRAUD THERANOS PATIENTS.       THE INDICTMENT USES THE

10:05AM   13      WORD "PATIENTS," NOT CUSTOMERS, AND SHE'S CHARGED WITH VARIOUS

10:05AM   14      COUNTS OF WIRE FRAUD.    I DON'T THINK IT NEEDS TO BE MORE

10:05AM   15      COMPLICATED THAN THAT FOR THE JURY TO UNDERSTAND WHAT SHE'S

10:05AM   16      CHARGED WITH.

10:05AM   17            AND WE HAVE AN INSTRUCTION THAT GOES ON AT PAGES -- ABOUT

10:05AM   18      THE ELEMENTS IN THE PRELIMINARY INSTRUCTIONS.      AS THE DEFENDANT

10:05AM   19      SUGGESTS, I THINK WE'RE REALLY RUNNING INTO CONFUSION OF THE

10:05AM   20      JURY, UNNECESSARILY BURDENING THEM WITH MORE INFORMATION THAN

10:05AM   21      THEY NEED AT THE OUTSET, AND I THINK THE EMPHASIS IS ON BRIEF.

10:05AM   22      AND I THINK THE NEUTRAL STATEMENT THAT WE HAVE IN THE JUROR

10:05AM   23      QUESTIONNAIRES IS A GOOD GUIDE THERE.

10:05AM   24                  THE COURT:   WELL, THANK YOU.

10:06AM   25            I DO THINK THAT THE JURY -- THESE JURORS, MANY OF THEM



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 48 of 74
                                                                                       48


10:06AM    1      WILL MOST LIKELY NOT HAVE PRIOR JURY SERVICE, AND CERTAINLY

10:06AM    2      THAT MEANS THAT THEY HAVE NOT SAT ON A WIRE FRAUD CASE, A

10:06AM    3      CONSPIRACY CASE BEFORE, AND THEY PROBABLY HAVE WATCHED CRIME

10:06AM    4      SHOWS OR MOVIES AND THEIR KNOWLEDGE OF THE CRIMINAL JUSTICE

10:06AM    5      SYSTEM MIGHT BE FORMED BY THAT OR THINGS THAT THEY'VE READ.

10:06AM    6            SO I DO THINK IT'S IMPORTANT TO GIVE AN INSTRUCTION AS TO

10:06AM    7      WHAT THE GOVERNMENT HAS TO PROVE AND SO THEY CAN LISTEN AND SEE

10:06AM    8      AND LISTEN TO THE EVIDENCE BETTER, WHAT IS WIRE FRAUD?      WHAT IS

10:06AM    9      THAT?

10:06AM   10            SO SOME BRIEF DEFINITION OF THOSE CONCEPTS IS APPROPRIATE,

10:06AM   11      BUT NOT A FINAL INSTRUCTION.     SO IF YOU WANT TO COME UP WITH

10:06AM   12      SOMETHING ON YOUR OWN AND SUBMIT IT TO ME NEXT WEEK OR

10:06AM   13      SOMETHING, I'M HAPPY TO RECEIVE THAT AND LOOK AT IT.

10:06AM   14            BUT, MS. SAHARIA, I APPRECIATE YOUR INVITATION.      I'M NOT

10:06AM   15      GOING TO GIVE THE ENTIRETY OF WHAT YOU'VE SUBMITTED.

10:06AM   16                  MS. SAHARIA:    UNDERSTOOD, YOUR HONOR.

10:06AM   17                  THE COURT:   I WILL PROVIDE IN THE BRACKETED

10:07AM   18      INFORMATION, I DO INTEND TO SUPPLY AS THE MODEL INSTRUCTION

10:07AM   19      SUGGESTS, SUPPLY A BRIEF STATEMENT OF THE ELEMENTS OF THE

10:07AM   20      OFFENSES, AND I'D LIKE TO DO THAT.     IF YOU'D LIKE TO OFFER YOUR

10:07AM   21      ASSISTANCE TO ME, I WOULD WELCOME RECEIVING THAT.

10:07AM   22                  MR. LEACH:   WE'LL MEET AND CONFER.

10:07AM   23                  MS. SAHARIA:    WE'LL MEET AND CONFER.

10:07AM   24                  THE COURT:   OKAY.   THANK YOU.

10:07AM   25            NEXT IS THE 1.5.     5 IS MS. HOLMES'S SUGGESTION, AND THIS



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 49 of 74
                                                                                     49


10:07AM    1      IS DIRECT AND CIRCUMSTANTIAL EVIDENCE.

10:07AM    2            I THINK IF I LOOKED AT THIS, MS. SAHARIA, THE SUGGESTION

10:07AM    3      IS TO USE THE WATER HOSE EXAMPLE.

10:07AM    4                  MS. SAHARIA:   YES.   I THINK YOU'VE USED THAT BEFORE,

10:07AM    5      AND IT COMES FROM THE COMMENTARY TO THE MODEL RULE.

10:07AM    6                  THE COURT:   YES.

10:07AM    7                  MS. SAHARIA:   WE THINK IT'S A HELPFUL EXAMPLE.

10:07AM    8                  THE COURT:   ANY OBJECTION TO USING THE WATER HOSE

10:07AM    9      EXAMPLE?   I THINK THE SUGGESTION INCLUDES EXPERIENCE, AND IT

10:07AM   10      DOESN'T REFERENCE A NEIGHBOR AS THE SOURCE OF THE WATER.

10:08AM   11                  MS. SAHARIA:   I'M HAPPY TO ADD THE WORD "NEIGHBOR,"

10:08AM   12      YOUR HONOR.

10:08AM   13                  MR. LEACH:   YOUR HONOR, AS I WAS GOING THROUGH THIS

10:08AM   14      I NOTICED THE WORDING HAS CHANGED SLIGHTLY FROM WHAT THE NINTH

10:08AM   15      CIRCUIT HAS SUGGESTED.     I THINK THE COURT SHOULD STICK TO WHAT

10:08AM   16      IS IN THE COMMENTARY.

10:08AM   17            I DON'T THINK IT'S NECESSARY, BUT I ALSO DON'T OBJECT.

10:08AM   18      AND IF IT'S AN EXAMPLE THAT THE COURT HAS USED IN THE PAST AND

10:08AM   19      FOUND HELPFUL, IT'S CERTAINLY AN ACCURATE STATEMENT.

10:08AM   20                  THE COURT:   WELL, I'LL GIVE THE EXAMPLE.   IT DOES

10:08AM   21      TALK ABOUT RAIN, AND I'M SURE THE JURORS ARE GOING TO WONDER

10:08AM   22      WHAT THAT IS.   WE HAVEN'T HAD IT IN SO LONG.

10:08AM   23            ALL RIGHT.   I'LL GIVE THAT.   THANK YOU.

10:08AM   24            1.6 AND MS. HOLMES'S NUMBER 6 IS RULING ON OBJECTIONS.

10:08AM   25      AND IT APPEARS MS. HOLMES WISHES TO ADD TO THE MODEL, "IT IS



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 50 of 74
                                                                                      50


10:08AM    1      THE DUTY OF THE ATTORNEY FOR EACH SIDE OF THE CASE TO OBJECT,"

10:09AM    2      INSTEAD OF THE MODEL LANGUAGE WHICH IS THAT "A LAWYER MAY

10:09AM    3      OBJECT."

10:09AM    4                  MS. SAHARIA:   THAT'S CORRECT, YOUR HONOR.    WE THINK

10:09AM    5      IT'S IMPORTANT FOR THE JURY TO UNDERSTAND THAT THERE MAY BE

10:09AM    6      CIRCUMSTANCES IN WHICH THE LAWYER, ESPECIALLY ON THE DEFENSE

10:09AM    7      SIDE, HAS AN ETHICAL OBLIGATION TO OUR CLIENT TO OBJECT, AND WE

10:09AM    8      THINK THE MAIN LANGUAGE COULD LEAD TO A SITUATION WHERE THE

10:09AM    9      JURY UNFAIRLY MAY DRAW PREJUDICE FROM THE FACT THAT DEFENSE

10:09AM   10      COUNSEL, FOR INSTANCE, ARE OBJECTING.

10:09AM   11            SO THIS IS, I THINK, A COROLLARY TO A SEPARATE INSTRUCTION

10:09AM   12      THAT WE PROPOSED, WHICH IS INSTRUCTION NUMBER 7, WHERE WE

10:09AM   13      SUGGEST INFORMING THE JURY THAT THEY SHOULD NOT BE PREJUDICED

10:09AM   14      AGAINST A PARTY OR THEIR LAWYER FROM THE FACT THAT THE

10:09AM   15      ATTORNEYS ARE OBJECTING OR HAVE OBJECTED.     SO THE TWO KIND OF

10:09AM   16      GO HAND IN HAND.

10:09AM   17                  THE COURT:   ALL RIGHT.   THANK YOU.

10:10AM   18            MR. LEACH.

10:10AM   19                  MR. LEACH:   WE OBJECT, YOUR HONOR.    I THINK THE

10:10AM   20      DEFENSE PROPOSAL IN 1.6 ACTUALLY CHANGES THE MEANING OF THE

10:10AM   21      MODEL INSTRUCTION.    THE MODEL INSTRUCTION SAYS THAT LAWYER MAY

10:10AM   22      OBJECT, NOT MUST OBJECT.

10:10AM   23            OBVIOUSLY LAWYERS HAVE ETHICAL DUTIES TO THEIR CLIENTS,

10:10AM   24      BUT IT DOESN'T REQUIRE THEM TO RAISE EVERY CONCEIVABLE

10:10AM   25      OBJECTION IN EVERY MOMENT.    I THINK THIS IS ARGUMENTATIVE.       SO



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 51 of 74
                                                                                     51


10:10AM    1      WE OBJECT TO THE CHANGING OF THE MODEL INSTRUCTION IN NUMBER 6.

10:10AM    2            I THINK THEY HAVEN'T CITED A SINGLE CASE WHERE THIS HAS

10:10AM    3      BEEN DONE IN THE NINTH CIRCUIT OR IN THIS COURT, AND I DON'T

10:10AM    4      SEE ANY PARTICULAR REASON WHY IN THIS CASE THE COURT SHOULD

10:10AM    5      DEVIATE FROM THE MODEL INSTRUCTION.

10:10AM    6            AND WE OBJECT TO PROPOSED JURY INSTRUCTION NUMBER 7,

10:10AM    7      CONDUCT OF COUNSEL.      AGAIN, THERE'S NO INSTANCE THAT I CAN SEE

10:10AM    8      WHERE THE COURT HAS GIVEN THIS INSTRUCTION IN THE PAST.

10:10AM    9      LAWYERS MAKE JUDGMENTS ALL OF THE TIME ABOUT WHETHER OR NOT TO

10:10AM   10      ASSERT A PARTICULAR OBJECTION AT A PARTICULAR MOMENT, AND I

10:11AM   11      THINK GIVING THIS COULD ACTUALLY GIVE A MISCONCEPTION TO THE

10:11AM   12      JURY.   SO WE URGE THE COURT NOT TO CHANGE THE MODEL AND NOT TO

10:11AM   13      GIVE INSTRUCTION NUMBER 7.

10:11AM   14                  THE COURT:    WELL, MS. SAHARIA, WHEN I LOOKED AT THIS

10:11AM   15      I THOUGHT INFORMING THE JURY THAT THE ATTORNEYS HAVE DUTIES

10:11AM   16      MIGHT CALL FOR THE JURY TO SOMEHOW SPECULATE ON THAT, ON AN

10:11AM   17      ISSUE THAT THEY SHOULDN'T EITHER IN DELIBERATIONS OR DURING THE

10:11AM   18      TRIAL, WHY DIDN'T THEY OBJECT?     OH, THEY HAVE A DUTY.   OH, THAT

10:11AM   19      MEANS IT'S OKAY.    YOU SEE WHAT I'M SAYING?   I'M GOING IN A

10:11AM   20      DIRECTION LIKE THAT.     I DON'T THINK THE JURY SHOULD BE TASKED

10:11AM   21      WITH DETERMINING DUTIES OF LAWYERS.

10:11AM   22            I DO THINK THAT THE LANGUAGE OF "MAY OBJECT" ALLOWS THE

10:11AM   23      JURY TO BE INFORMED THAT THAT CAN HAPPEN.

10:12AM   24            I TAKE YOUR POINT THAT WHAT YOU'RE TELLING ME AND

10:12AM   25      SIGNALLING ALL OF US IS THAT THIS CASE IS GOING TO BE HARD



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 52 of 74
                                                                                     52


10:12AM    1      FOUGHT, IT ALREADY HAS BEEN IN OUR PRETRIAL LITIGATION, AND IT

10:12AM    2      WILL CONTINUE THROUGH THE TRIAL.     BOTH OF YOU ARE REPRESENTING

10:12AM    3      YOUR RESPECTIVE SIDES ZEALOUSLY WITH THE HIGHEST DEGREE OF

10:12AM    4      ETHICS AND INTEGRITY, AND THAT WILL CONTINUE THROUGH THE TRIAL

10:12AM    5      I AM CERTAIN OF IT.

10:12AM    6            BUT I THINK THE SUGGESTION TO THE JURY, YOUR CERTAIN MIGHT

10:12AM    7      BE I'M NOT ASKING YOU A QUESTION, YOUR CERTAIN MIGHT BE IS,

10:12AM    8      JUDGE, WE'RE GOING TO BE OBJECTING TO JUST ABOUT EVERYTHING

10:12AM    9      THAT THE GOVERNMENT PUTS UP, AND WE DON'T WANT THE JURY TO FEEL

10:12AM   10      LIKE WHY ARE THEY DOING THAT?     WHY DO THEY OBJECT?   AND YOU

10:12AM   11      WOULD LIKE SOME COVER FOR THAT, LET ME JUST PUT IT THAT WAY.

10:12AM   12      THAT'S WHAT THIS SPEAKS TO.

10:12AM   13            I THINK THE MODEL INSTRUCTION TALKS ABOUT "MAY."     I'M

10:12AM   14      MAKING A NOTE TO MYSELF THAT I MAY, IN MY VOIR DIRE, I MAY

10:12AM   15      COVER A LITTLE BIT ABOUT THIS, AND I MAY SPEAK TO THE FACT THAT

10:12AM   16      THE ADVERSARIAL PROCESS IS SUCH THAT THE PARTIES WILL OBJECT,

10:13AM   17      AND THEY HAVE A RIGHT TO DO SO, AND THAT'S SOMETHING THAT

10:13AM   18      HAPPENS.

10:13AM   19            THIS WILL ALSO COME UP DURING OUR INSTRUCTION ABOUT BENCH

10:13AM   20      CONFERENCES AND SIDE-BARS THAT WE'LL TALK ABOUT IN A MOMENT,

10:13AM   21      AND MY SENSE IS IN MY VOIR DIRE I'LL INCORPORATE SOME OF THIS

10:13AM   22      TO THE JURY JUST TO INFORM THEM THIS IS HOW TRIALS PROCEED AND

10:13AM   23      THERE MAY BE OBJECTIONS, AND I EXPECT THAT THIS IS GOING TO BE

10:13AM   24      VIGOROUSLY LITIGATED ON BOTH SIDES.     I THINK THAT COVERS IT.

10:13AM   25      I'LL DO THAT IN MY COMMENTS.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 53 of 74
                                                                                       53


10:13AM    1            BUT I DON'T THINK I NEED TO ADD THE LANGUAGE "DUTY OF THE

10:13AM    2      ATTORNEYS," SO I'M GOING TO DECLINE YOUR INVITATION TO DO SO.

10:13AM    3                  MS. SAHARIA:   I UNDERSTAND, YOUR HONOR.     I HOPE WE

10:13AM    4      ARE ABLE TO RESOLVE MOST OF THE ISSUES OUTSIDE OF THE PRESENCE

10:13AM    5      OF THE JURY, WHICH YOU WERE DISCUSSING WITH MR. DOWNEY EARLIER,

10:13AM    6      SO I DON'T THINK IT WILL BE THE CASE THAT WE WILL BE OBJECTING

10:13AM    7      TO EVERYTHING THE GOVERNMENT DOES, BUT IT WILL BE A HARD FOUGHT

10:13AM    8      TRIAL OF COURSE.

10:13AM    9                  THE COURT:   I UNDERSTAND.

10:14AM   10            1.7 IS THE CREDIBILITY MUCH WITNESSES.       AND YOUR

10:14AM   11      SUGGESTION, MS. HOLMES'S SUGGESTION IS 9 I THINK.       AND THIS

10:14AM   12      ALSO ADDS THE LANGUAGE OF PROFESSION, OCCUPATION, CELEBRITY,

10:14AM   13      ECONOMIC CIRCUMSTANCES AS IN 1.1.

10:14AM   14            MR. LEACH, YOU HAVE THE SAME OBJECTIONS, I TAKE IT?

10:14AM   15                  MR. LEACH:   I DO, YOUR HONOR.    I ACTUALLY THINK IT'S

10:14AM   16      A MISSTATEMENT TO SAY THAT THE JURY CAN'T CONSIDER AS

10:14AM   17      CREDIBILITY SOMEBODY'S PROFESSION.       CERTAINLY IT'S A FACT THAT

10:14AM   18      A JURY CAN RELY ON.

10:14AM   19            I REALLY THINK THIS LANGUAGE IS GOING TO PROHIBITIVE BASIS

10:14AM   20      FOR MAKING A CREDIBILITY DETERMINATION AND THROWING IN THINGS

10:14AM   21      LIKE PROFESSION AND CELEBRITY I REALLY THINK JUST CONFUSES THE

10:14AM   22      MATTER, AND IT'S JUST UNNECESSARY AND ARGUABLY WRONG.

10:15AM   23                  MS. SAHARIA:   WELL, I DON'T THINK WE'RE TELLING THE

10:15AM   24      JURY YOU CANNOT CONSIDER IT.

10:15AM   25            IT'S TELLING THE JURY NOT TO AVOID BIAS, AND THAT'S A



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 54 of 74
                                                                                     54


10:15AM    1      DIFFERENT THING.    BUT I'M CONTENT TO REST ON WHAT I'VE ALREADY

10:15AM    2      SAID BEFORE WITH RESPECT TO THIS INSTRUCTION.

10:15AM    3                  THE COURT:   I THINK I'LL LEAVE IT IN 1.1, BUT I

10:15AM    4      DON'T THINK IT'S NECESSARY HERE UNDER CREDIBILITY, MS. SAHARIA.

10:15AM    5                  MS. SAHARIA:   UNDERSTOOD, YOUR HONOR.

10:15AM    6                  THE COURT:   AND THEN 1.8 AND SUGGESTED 15 IS TO -- I

10:15AM    7      THINK IT'S TO ADD REDDIT I THINK.

10:15AM    8                  MS. SAHARIA:   I THINK THAT IS ONE OF THE

10:15AM    9      SUGGESTIONS, YOUR HONOR, JUST TO ENCOMPASS WHAT WE KNOW OR ARE

10:15AM   10      VERY COMMONLY VIEWED SOCIAL MEDIA CITES.     THERE ARE A FEW OTHER

10:15AM   11      SUGGESTIONS WITH RESPECT TO 1.8.

10:15AM   12            ONE IS TO INCLUDE THE BRACKETED LANGUAGE FROM THE MODEL

10:15AM   13      INSTRUCTION THAT INFORMS THE JURY OF THE RISK THAT IF THEY ARE

10:15AM   14      EXPOSED TO MEDIA, THERE'S A RISK OF A MISTRIAL, WHICH COULD

10:15AM   15      CAUSE THE TRIAL TO HAVE TO HAPPEN AGAIN.

10:16AM   16            WE THINK THAT'S AN IMPORTANT CAUTION IN THIS CASE GIVEN

10:16AM   17      WHAT WE KNOW WILL BE THE VOLUME OF MEDIA.

10:16AM   18            I THINK JURORS WILL HAVE TO TAKE PROACTIVE STEPS

10:16AM   19      POTENTIALLY TO AVOID BEING EXPOSED TO MEDIA IN THIS CASE GIVEN

10:16AM   20      THE UBIQUITY OF COVERAGE THAT IS LIKELY, AND WE THINK VERY

10:16AM   21      STRONG CAUTIONARY INSTRUCTIONS WITH RESPECT TO MEDIA ARE

10:16AM   22      CRITICAL.

10:16AM   23            WE HAVE ALSO SUGGESTED ADDING A FEW PARAGRAPHS TO THIS

10:16AM   24      INSTRUCTION THAT ARE LARGELY BASED ON THE MODEL INSTRUCTION

10:16AM   25      THAT COMES FROM THE O'MALLEY TREATISE.     I'M SURE YOUR HONOR IS



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 55 of 74
                                                                                      55


10:16AM    1      AWARE OF THE O'MALLEY TREATISE WHICH IS A COMPENDIUM OF

10:16AM    2      COMMONLY USED FEDERAL JURY INSTRUCTIONS.       THAT TREATISE HAS AN

10:16AM    3      INSTRUCTION FOR CASES WHERE THERE HAS BEEN SUBSTANTIAL OR

10:16AM    4      PRETRIAL PUBLICITY.      THE NINTH CIRCUIT MODEL INSTRUCTIONS CAN

10:16AM    5      APPLY UNIVERSALLY IN CASES WHERE THERE EITHER HAS BEEN MEDIA

10:16AM    6      ATTENTION OR HASN'T BEEN, AND WE THINK A STRONGER WARNING IN

10:17AM    7      CASES WHERE THERE HAS BEEN THE AMOUNT OF MEDIA ATTENTION AS

10:17AM    8      THIS ONE IS APPROPRIATE.

10:17AM    9            SO WE'VE SUGGESTED TWO PARAGRAPHS THAT COME -- THAT

10:17AM   10      LARGELY COME FROM THAT INSTRUCTION, BUT I WOULD URGE THE COURT

10:17AM   11      IN PARTICULAR TO ADD THAT BRACKETED LANGUAGE THAT COMES FROM

10:17AM   12      THE MODEL INSTRUCTIONS.

10:17AM   13                  THE COURT:    THE FINAL BRACKETED INSTRUCTION

10:17AM   14      INFORMING THE JURY ABOUT JEOPARDIZING THE FAIRNESS OF A TRIAL

10:17AM   15      AND A MISTRIAL?

10:17AM   16                  MS. SAHARIA:    YES, YOUR HONOR.

10:17AM   17                  THE COURT:    AND LET ME SAY I TYPICALLY DO.    THAT'S A

10:17AM   18      STANDARD PRACTICE OF MINE TO READ THAT.

10:17AM   19                  MS. SAHARIA:    GREAT.

10:17AM   20                  THE COURT:    AND I DON'T THINK I'LL DEPART FROM THAT

10:17AM   21      IN THIS CASE.

10:17AM   22            MR. LEACH?

10:17AM   23                  MR. LEACH:    NO PROBLEM WITH THE PROVISION THAT THE

10:17AM   24      COURT JUST TALKED ABOUT.

10:17AM   25            I THINK ADDING REDDIT IS UNNECESSARY BUT NOT



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 56 of 74
                                                                                     56


10:17AM    1      OBJECTIONABLE.    I THINK IT'S ALREADY QUITE SPECIFIC WHAT THE

10:17AM    2      JURY SHOULD NOT BE DOING.

10:17AM    3            WE DO OBJECT TO THE TWO ITALICIZED PARAGRAPHS ON PAGE 21

10:17AM    4      AT 809.   I THINK THE ADMONITION THAT THE JURY SHOULD NOT BE

10:18AM    5      CONSUMING NEWS ARTICLES ABOUT THE CASE IS GOING TO BE MADE TO

10:18AM    6      THEM IN THE JURY QUESTIONNAIRE.     IT'S ADEQUATELY MADE BY THE

10:18AM    7      MODEL INSTRUCTION, AND I THINK THE PROPOSALS ARE ARGUMENTATIVE

10:18AM    8      AND GO BEYOND EVEN THE O'MALLEY TREATISE, WHICH, AGAIN, HASN'T

10:18AM    9      BEEN USED IN THE NINTH CIRCUIT TO MY KNOWLEDGE AND HASN'T BEEN

10:18AM   10      USED IN THIS COURT.

10:18AM   11            IT SAYS, "STATEMENTS IN THE MEDIA ARE NOT RELIABLE SOURCES

10:18AM   12      OF INFORMATION BECAUSE THEY DO NOT REFLECT THE HALLMARKS OF OUR

10:18AM   13      ADVERSARIAL SYSTEM OF JUSTICE."

10:18AM   14            THAT'S NOT NECESSARILY CORRECT.    CERTAINLY IT'S NOT THE

10:18AM   15      SAME THING AS COURTROOM TESTIMONY, BUT I THINK THAT GOES

10:18AM   16      OVERBOARD IN SAYING YOU COULD NEVER IN ALL CIRCUMSTANCES RELY

10:18AM   17      ON THE STATEMENT IN THE MEDIA.

10:18AM   18            I THINK THEY SHOULD BE TOLD DON'T CONSUME THE MEDIA, THE

10:18AM   19      COURT SHOULD USE THE MODEL INSTRUCTION.     THESE TWO PARAGRAPHS

10:18AM   20      ARE ARGUMENTATIVE AND IN SOME CASES IF TAKEN OUT OF CONTEXT

10:18AM   21      INACCURATE.

10:19AM   22            IF THE COURT IS INCLINED TO GIVE A GREATER ADMONITION, I

10:19AM   23      THINK THE JUROR QUESTIONNAIRE THAT WE'VE SETTLED ON USES

10:19AM   24      LANGUAGE AND AN ADMONITION THAT, FRANKLY, SHOULD BE MADE

10:19AM   25      THROUGHOUT THE TRIAL AND IS MUCH MORE APPROPRIATE THAN WHAT IS



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 57 of 74
                                                                                      57


10:19AM    1      HERE IN THE DEFENSE PROPOSAL.

10:19AM    2                  THE COURT:   THANK YOU.   THERE WAS ONE OTHER

10:19AM    3      ADDITION.

10:19AM    4            TO GO BACK, I THINK MS. SAHARIA ADDS THE LANGUAGE THROUGH

10:19AM    5      GOOGLE OR OTHERWISE.     YOU HAD THE SAME OPINION AS TO REDDIT ON

10:19AM    6      THAT.

10:19AM    7                  MR. LEACH:   YES.   CERTAINLY NOT OBJECTIONABLE, BUT

10:19AM    8      IT'S ADDING MORE WORDS TO AN ALREADY LONG INSTRUCTION.

10:19AM    9                  THE COURT:   RIGHT.   OKAY.

10:19AM   10            MS. SAHARIA, I CAPTURE THE CONCERN THAT YOU HAVE ABOUT

10:19AM   11      MEDIA AND THE JURORS PERHAPS BEING INFLUENCED BY MEDIA AND THE

10:19AM   12      DESIRE TO AVOID THAT.

10:19AM   13            THE QUESTIONNAIRE IS VERY THOROUGH.    IT DOES TOUCH ON

10:19AM   14      THAT.   IT HAS SPECIFIC QUESTIONS TO MEDIA.    SO I THINK THEY

10:19AM   15      WILL BE INFORMED, AND YOU WILL BE ABLE TO VOIR DIRE ON THAT.

10:20AM   16            THE QUESTION ABOUT THE TRIAL PROCESS, THE MODEL

10:20AM   17      INSTRUCTION SPEAKS TO THAT IN THE SECOND TO THE LAST PARAGRAPH.

10:20AM   18      IT TALKS ABOUT INFORMATION THAT IS MISLEADING INFORMATION THAT

10:20AM   19      HAS NOT BEEN TESTED BY THE TRIAL PROCESS.     AND I THINK THAT

10:20AM   20      SPEAKS TO --

10:20AM   21                  MS. SAHARIA:   IT DOES, YOUR HONOR.

10:20AM   22                  THE COURT:   -- WHAT YOUR CONCERNS ARE.   AND I READ

10:20AM   23      THAT WITH EMPHASIS WHEN I READ THESE INSTRUCTIONS, THE MODEL

10:20AM   24      INSTRUCTION TO THE JURY.

10:20AM   25            I THINK THE MODEL INSTRUCTION CAPTURES YOUR CONCERNS.        SO



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 58 of 74
                                                                                     58


10:20AM    1      I'M GOING TO RESPECTFULLY DECLINE YOUR INVITATION TO ADD THOSE

10:20AM    2      TWO PARAGRAPHS.    AGAIN, THIS IS SOMETHING THAT MAY COME UP

10:20AM    3      DURING THE COURT'S VOIR DIRE, AND I APPRECIATE YOU RAISING IT

10:20AM    4      AT THIS POINT.

10:20AM    5                  MS. SAHARIA:   MAY I ASK ONE QUESTION, YOUR HONOR,

10:20AM    6      ABOUT YOUR EARLIER COMMENTS WITH RESPECT TO THE CAUTIONARY BIN

10:20AM    7      TRIAL INSTRUCTION WHICH IS 2.1.

10:20AM    8                  THE COURT:   YES.

10:20AM    9                  MS. SAHARIA:   THAT INSTRUCTION I KNOW HAS TWO

10:20AM   10      ALTERNATIVES, AND I WAS CURIOUS WHICH OF THE TWO ALTERNATIVES

10:20AM   11      THE COURT HAD SETTLED ON.

10:21AM   12            WE HAVE PROPOSED THAT THE COURT INDIVIDUALLY ASK THE

10:21AM   13      WITNESSES WHETHER THEY HAVE BEEN EXPOSED TO ANY MEDIA, THAT IS

10:21AM   14      AN ALTERNATIVE TWO.

10:21AM   15            I WILL ALSO NOTE THAT I THINK SOMETIMES COURTS WILL, IN

10:21AM   16      ADDITION TO WHAT IS IN THE CAUTIONARY INSTRUCTION, I DON'T KNOW

10:21AM   17      IN THIS CIRCUIT BUT I KNOW IN GENERAL COURTS OFTEN TELL JURORS

10:21AM   18      NOT ONLY TO TELL THE COURT IF THEY'VE BEEN EXPOSED TO MEDIA BUT

10:21AM   19      TO TELL THE COURT WHETHER ANY OF THEIR FELLOW JURORS HAVE BEEN

10:21AM   20      EXPOSED TO MEDIA, AND I WOULD JUST NOTE THAT THAT WOULD BE

10:21AM   21      SOMETHING ELSE THAT WE WOULD SUGGEST.

10:21AM   22                  THE COURT:   SO YOU WOULD LIKE THE COURT TO EXERCISE

10:21AM   23      THE OPTION OF INDIVIDUALLY ASKING EVERY JUROR THAT QUESTION?

10:21AM   24                  MS. SAHARIA:   YES, YOUR HONOR.

10:21AM   25                  THE COURT:   AND THAT WOULD BE BEFORE THE PROCEEDINGS



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 59 of 74
                                                                                     59


10:21AM    1      BEGIN?

10:21AM    2                  MS. SAHARIA:   YES, AND PRESUMABLY IT WOULD BE VERY

10:21AM    3      SHORT BECAUSE HOPEFULLY THEY WILL ALL ANSWER NO.

10:21AM    4                  THE COURT:   AS OPPOSED TO A COLLECTIVE PLEASE RAISE

10:21AM    5      YOUR HAND IF YOU HAVE.

10:22AM    6                  MS. SAHARIA:   YES, YOUR HONOR.   THAT'S CONTEMPLATED

10:22AM    7      AS ONE OF THE TWO ALTERNATIVES BY THE NINTH CIRCUIT

10:22AM    8      INSTRUCTIONS.

10:22AM    9                  THE COURT:   YES.

10:22AM   10                  MR. LEACH:   I URGE THE COURT TO DO IT COLLECTIVELY.

10:22AM   11      I DON'T THINK IT'S NECESSARY TO PUT INDIVIDUAL JURORS ON THE

10:22AM   12      SPOT THAT EARLY IN THE TRIAL.     THE COLLECTIVE PLEASE RAISE YOUR

10:22AM   13      HAND IS A PERFECTLY GOOD WAY TO DO IT, AND THE GOVERNMENT URGES

10:22AM   14      THE COURT TO --

10:22AM   15                  THE COURT:   WELL, THERE'S ANOTHER WAY TO DO IT, I

10:22AM   16      SUPPOSE, THAT CAPTURES BOTH VERSIONS WHICH IS AS WE DO WHEN WE

10:22AM   17      POLL JURORS AT THE END OF A TRIAL FOR A VERDICT THE QUESTION IS

10:22AM   18      ASKED HAVE YOU, JUROR NUMBER 1; HAVE YOU, JUROR NUMBER 2; HAVE

10:22AM   19      YOU, JUROR NUMBER 3, AS OPPOSED TO ASKING EACH INDIVIDUAL JUROR

10:22AM   20      THAT SAME QUESTION AGAIN, AND THAT MIGHT BE WHAT I'LL USE.

10:22AM   21            IF I USE ANYTHING ABOUT THE INDIVIDUAL, IT WOULD PROBABLY

10:22AM   22      BE THE POLLING TYPE, MS. SAHARIA --

10:22AM   23                  MS. SAHARIA:   UNDERSTOOD.   I THINK THAT WOULD BE

10:22AM   24      APPROPRIATE, YOUR HONOR.

10:22AM   25                  THE COURT:   -- AS OPPOSED TO AN INDIVIDUAL, WHICH I



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 60 of 74
                                                                                      60


10:22AM    1      THINK IS A BLEND OF BOTH OF THOSE.

10:23AM    2            BUT I'M NOT GOING TO ASK INDIVIDUALLY AND READ THAT

10:23AM    3      QUESTION INDIVIDUALLY TO EACH JUROR.

10:23AM    4                   MS. SAHARIA:   SURE.   OKAY.

10:23AM    5                   THE COURT:   LET'S SEE.   NEXT I THINK IS NUMBER 16,

10:23AM    6      AND IT'S 1.11.    I THINK THIS JUST REPLACES MS. HOLMES FOR

10:23AM    7      DEFENDANT.

10:23AM    8                   MS. SAHARIA:   SO I THINK THE NINTH CIRCUIT MODEL

10:23AM    9      CONTEMPLATES TWO ALTERNATIVES.      ONE IS THAT THE COURT INSTRUCTS

10:23AM   10      THE JURY BEFORE CLOSING ARGUMENTS AND THE OTHER IS THAT THE

10:23AM   11      INSTRUCTIONS OCCUR AFTER CLOSING ARGUMENTS.

10:23AM   12            IT'S OUR PROPOSAL, WHICH I THINK IS CONSISTENT WITH

10:23AM   13      YOUR HONOR'S PRACTICE, THAT THEY BE READ AFTER THE CLOSING

10:23AM   14      ARGUMENTS, AND I THINK THE GOVERNMENT PROPOSED THE OPPOSITE IN

10:23AM   15      THEIR PROPOSED INSTRUCTION.     SO THAT'S ALL THIS ONE IS FOR.

10:23AM   16                   THE COURT:   I DO INSTRUCT AFTER CLOSING ARGUMENTS,

10:24AM   17      AND I'LL INSTRUCT THE JURY AS MUCH IN THE PRELIMINARY

10:24AM   18      INSTRUCTIONS.    THAT'S THE ORDER.

10:24AM   19                   MR. LEACH:   VERY WELL.

10:24AM   20                   THE COURT:   AND I'LL EXCHANGE FROM DEFENDANT TO

10:24AM   21      MS. HOLMES.

10:24AM   22                   MS. SAHARIA:   THANK YOU, YOUR HONOR.

10:24AM   23                   THE COURT:   ALL RIGHT.   LET'S MOVE TO SPECIFIC

10:24AM   24      INSTRUCTIONS.    I THINK THESE ARE INSTRUCTIONS, MS. SAHARIA,

10:24AM   25      THAT YOU'VE ASKED ABOUT SPECIFICALLY.



                                      UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 61 of 74
                                                                                         61


10:24AM    1                   MS. SAHARIA:   THAT'S CORRECT, YOUR HONOR.      I THINK

10:24AM    2      WE'VE COVERED THE FIRST ONE WHICH IS NUMBER 7.

10:24AM    3                   THE COURT:   YES.

10:24AM    4                   MS. SAHARIA:   I THINK WE CAN SKIP THAT ONE.

10:24AM    5                   THE COURT:   LET ME -- I WAS THINKING IT'S POSSIBLE

10:24AM    6      THAT I COULD ADD TO 1.6, THE LANGUAGE THAT IS 1.16 MODIFIED,

10:24AM    7      "DO NOT CONSIDER MY SUSTAINING OR OVERRULING AN OBJECTION AS

10:24AM    8      ANY INDICATION OF MY OPINION OF THE CASE OR WHAT YOUR VERDICT

10:24AM    9      SHOULD BE."

10:24AM   10            I JUST LOOKED AND THOUGHT, WELL, THAT MIGHT BE A PLACE TO

10:24AM   11      PUT IT.

10:24AM   12                   MR. LEACH:   I'M SORRY, YOUR HONOR.     WHICH

10:25AM   13      INSTRUCTION ARE WE --

10:25AM   14                   THE COURT:   WELL, I WAS SUGGESTING TO MAYBE ADDING

10:25AM   15      TO 1.6 THAT LANGUAGE THAT I JUST READ WHICH IS LANGUAGE FROM

10:25AM   16      1.16.

10:25AM   17                   MR. LEACH:   THE DEFENSE --

10:25AM   18                   MS. SAHARIA:   YOU WOULD READ THAT LANGUAGE TWICE,

10:25AM   19      YOUR HONOR?

10:25AM   20                   THE COURT:   WELL, LET'S MOVE ON.      I DON'T THINK IT'S

10:25AM   21      NECESSARY.

10:25AM   22                   MS. SAHARIA:   I THINK AS LONG AS YOUR HONOR GIVES

10:25AM   23      1.16 AT SOME TIME THAT'S FINE WITH US, YOUR HONOR.

10:25AM   24                   THE COURT:   RIGHT.

10:25AM   25            LET'S MOVE TO NUMBER 8.      NUMBER OF WITNESSES AND



                                      UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 62 of 74
                                                                                      62


10:25AM    1      UNCONTRADICTED TESTIMONY.

10:25AM    2            AND I THINK YOU SUGGESTED THAT THIS BE READ BEFORE THE

10:25AM    3      CREDIBILITY OF WITNESSES?

10:25AM    4                  MS. SAHARIA:   THAT'S HOW IT APPEARS IN THE SAND

10:25AM    5      TREATISE, WHICH IS THE OTHER COMMONLY CONSULTED TREATISE ON

10:25AM    6      MODEL JURY INSTRUCTIONS.

10:25AM    7            WE WOULD BE CONTENT FOR THE COURT TO PUT IT WHEREVER IT

10:25AM    8      WOULD LIKE.    I THINK THIS IS AN IMPORTANT INSTRUCTION, AGAIN,

10:25AM    9      GIVEN THE LENGTH OF THE TRIAL AND THE NUMBER OF WITNESSES

10:25AM   10      DISCLOSED BY THE GOVERNMENT.

10:25AM   11            IT COULD WELL BE SEVERAL MONTHS BEFORE THE JURY WILL HEAR

10:26AM   12      ANY DEFENSE WITNESSES IF WE CHOOSE TO PUT ON A DEFENSE CASE.

10:26AM   13            AND THE JURY COULD WELL DRAW, I THINK, UNFAIR CONCLUSIONS

10:26AM   14      FROM THE NUMBER OF GOVERNMENT WITNESSES THAT ARE GOING TO BE

10:26AM   15      CALLED.   SO THIS IS, IN MY EXPERIENCE, A COMMONLY GIVEN

10:26AM   16      INSTRUCTION.

10:26AM   17            IN OTHER CASES THAT I'VE BEEN INVOLVED IN WHERE THE COURT

10:26AM   18      INSTRUCTS THE JURY JUST NOT TO DRAW UNFAIR INFERENCES FROM THE

10:26AM   19      FACT THAT ONE PARTY CALLS MORE WITNESSES THAN THE OTHER PARTY.

10:26AM   20                  THE COURT:   1.7 INFORMS THE JURY OF THAT I THINK,

10:26AM   21      DOESN'T IT?    IT SUGGESTS THAT THE EVIDENCE IS NOT DEPENDENT OF

10:26AM   22      THE NUMBER OF WITNESSES WHO TESTIFY ABOUT IT.

10:26AM   23                  MS. SAHARIA:   THAT'S CORRECT, BUT I THINK IT'S A

10:26AM   24      SLIGHTLY DIFFERENT, A SLIGHTLY DIFFERENT ISSUE.      THIS IS MORE

10:26AM   25      ABOUT THE QUANTITY OF WITNESSES CALLED BY EITHER SIDE, NOT



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 63 of 74
                                                                                     63


10:26AM    1      ABOUT THE WEIGHT OF ANY PARTICULAR PIECE OF EVIDENCE AS TO ONE

10:26AM    2      FACT, WHICH IS WHAT 1.7 IS GETTING AT.

10:27AM    3                  MR. LEACH:   I THINK THE COURT IS CORRECT THAT THE

10:27AM    4      FIRST POINT IS COVERED BY 1.7 AND THAT THIS IS -- THIS

10:27AM    5      INSTRUCTION IS JUST ARGUMENT.

10:27AM    6            SO THE SECOND POINT, I THINK THAT WILL BE COVERED BY THE

10:27AM    7      FINAL INSTRUCTIONS WHERE THE COURT IS DESCRIBING THE

10:27AM    8      PRESUMPTION OF INNOCENCE AND THE FACT THAT THE DEFENDANT

10:27AM    9      DOESN'T NEED TO PUT ON A CASE.     I THINK THIS IS ARGUMENTATIVE.

10:27AM   10      THERE'S NO EXAMPLE OF THIS MODEL -- THIS INSTRUCTION BEING

10:27AM   11      GIVEN IN THE NINTH CIRCUIT OR THE DISTRICT COURT, AND I SEE NO

10:27AM   12      REASON TO INCLUDE IT IN THE PRELIMINARY INSTRUCTIONS AT THE

10:27AM   13      EXPENSE OF ALL OF THE OTHER INSTRUCTIONS.

10:27AM   14            SO I THINK THE CRUST OF IT IS COVERED BY CREDIBILITY OF

10:27AM   15      WITNESSES, AND THERE'S SIMPLY NO NEED FOR IT.

10:27AM   16                  THE COURT:   ALL RIGHT.   THANK YOU.   MS. SAHARIA,

10:27AM   17      ANYTHING FURTHER ON THIS?

10:27AM   18                  MS. SAHARIA:   NO, YOUR HONOR.

10:27AM   19                  THE COURT:   ALL RIGHT.   THANK YOU.

10:27AM   20            I DO SEE THIS AS, YOUR SUGGESTED NUMBER 8, IT'S A

10:28AM   21      COMPILATION OF SEVERAL OTHER JURY INSTRUCTIONS, BOTH SOME

10:28AM   22      PRELIMINARY AND SOME FINAL INSTRUCTIONS THAT RELATE TO THE 1.7

10:28AM   23      THAT WE TALKED ABOUT, ALSO CREDIBILITY, TALKING ABOUT

10:28AM   24      IMPEACHMENT AND THINGS.

10:28AM   25            I THINK THIS IS TOO MUCH INFORMATION, AND IT'S CONFUSING,



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 64 of 74
                                                                                     64


10:28AM    1      I THINK, AND IT COULD POTENTIALLY OFFER CONFUSION TO A JURY, AT

10:28AM    2      LEAST IN A PRELIMINARY INSTRUCTION.      I THINK 1.7 AND THE OTHER

10:28AM    3      MODEL INSTRUCTIONS APPROPRIATELY CONVEY THESE CONCERNS THAT YOU

10:28AM    4      HAVE HERE.

10:28AM    5            SO I'M GOING TO DECLINE YOUR INVITATION TO GIVE YOUR

10:28AM    6      NUMBER 8.

10:28AM    7            I THINK YOUR NEXT IS NUMBER 13.

10:28AM    8                   MS. SAHARIA:   YES, YOUR HONOR.

10:28AM    9                   THE COURT:   THE GOVERNMENT AS A PARTY?

10:28AM   10                   MS. SAHARIA:   YES.   AGAIN, IN MY EXPERIENCE THIS IS

10:28AM   11      A COMMON UNOBJECTIONABLE INSTRUCTION THAT SIMPLY INFORMS THE

10:29AM   12      JURY THAT THE GOVERNMENT AND THE DEFENDANT STAND AS EQUALS IN

10:29AM   13      THIS CASE.    I THINK THERE IS ALWAYS THE RISK THAT JURORS

10:29AM   14      UNCONSCIOUSLY TEND TO DEFER TO THE GOVERNMENT SIMPLY BECAUSE IT

10:29AM   15      IS THE GOVERNMENT.

10:29AM   16            AGAIN, WE THINK THAT'S EVEN A HIGHER RISK HERE JUST GIVEN

10:29AM   17      THE LENGTH OF THE GOVERNMENT'S CASE, AND I THINK IT WOULD BE

10:29AM   18      HELPFUL FOR THE COURT TO GIVE THIS INSTRUCTION AT THE OUTSET OF

10:29AM   19      THE CASE SO THAT THE JURY UNDERSTANDS THAT, IN FACT, THE

10:29AM   20      GOVERNMENT AND THE DEFENSE DO STAND AS EQUALS, EVEN THOUGH IT

10:29AM   21      MAY NOT HEAR FROM US FOR QUITE A LONG TIME AT LEAST FOR AN

10:29AM   22      AFFIRMATIVE CASE, AND, AGAIN, IN MY EXPERIENCE THIS IS A COMMON

10:29AM   23      INSTRUCTION THAT FEDERAL COURTS OFTEN GIVE.

10:29AM   24                   MR. LEACH:   THE GOVERNMENT IS A PARTY IN EVERY

10:29AM   25      CRIMINAL CASE.    IF IT WAS AS COMMON AS MS. SAHARIA SUGGESTS, I



                                      UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 65 of 74
                                                                                      65


10:29AM    1      THINK IT WOULD BE IN THE NINTH CIRCUIT MODEL INSTRUCTIONS.         IT

10:29AM    2      IS NOT.

10:29AM    3            I VIEW THIS AS ARGUMENTATIVE AND UNNECESSARY, AND THERE'S

10:30AM    4      JUST NO NEED FOR THE COURT TO GIVE IT PARTICULARLY IN THE JURY

10:30AM    5      INSTRUCTIONS.

10:30AM    6                  THE COURT:   THANK YOU.

10:30AM    7            MS. SAHARIA, I INTEND TO COVER THIS TOPIC IN MY VOIR DIRE,

10:30AM    8      AND SO I'LL MENTION THIS BALANCE OF POWER I SUPPOSE AS I'LL

10:30AM    9      CALL IT NOW.    IT WILL BE INCLUDED IN MY VOIR DIRE SO THE JURY

10:30AM   10      WILL HAVE AN OPPORTUNITY TO HEAR FROM THE COURT, AND YOU AND

10:30AM   11      MR. LEACH WILL HAVE AN OPPORTUNITY TO FOLLOW UP.

10:30AM   12            I DON'T THINK I NEED TO GIVE 13 AS IT IS.

10:30AM   13                  MS. SAHARIA:   THANK YOU.   WE APPRECIATE THE COMMENTS

10:30AM   14      IN VOIR DIRE.   THANK YOU.

10:30AM   15                  THE COURT:   LET'S SEE.   14 IS THE ABSENCE OF

10:30AM   16      CODEFENDANT.

10:30AM   17            MR. LEACH, SHOULD THIS BE GIVEN IN THE PRELIMINARY

10:30AM   18      INSTRUCTION?    THIS IS 215 IS THE MODEL.

10:31AM   19                  MR. LEACH:   THE LANGUAGE CERTAINLY IS

10:31AM   20      UNOBJECTIONABLE, YOUR HONOR.    I HAVEN'T SEEN IT DONE IN

10:31AM   21      PRELIMINARY INSTRUCTIONS.    I DON'T -- WE WILL BE PROPOSING THIS

10:31AM   22      AS PART OF THE FINAL INSTRUCTIONS, BUT I'M REALLY NOT SURE, I'M

10:31AM   23      REALLY NOT SURE WHY IT WOULD NEED TO BE GIVEN, AND I THINK IT'S

10:31AM   24      JUST ADDING TO OUR ALREADY LENGTHY INSTRUCTION.      AND SO I DON'T

10:31AM   25      SEE THE PARTICULAR NEED, BUT THE LANGUAGE HERE IS NOT



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 66 of 74
                                                                                      66


10:31AM    1      OBJECTIONABLE.

10:31AM    2                  THE COURT:   WELL, THANK YOU.   THANK YOU.    I DO THINK

10:31AM    3      THE JURY IS GOING TO BE INFORMED THAT THERE IS A CODEFENDANT.

10:31AM    4      MR. BALWANI'S NAME IS GOING TO BE MENTIONED, I THINK, AND I

10:31AM    5      THINK IT IS APPROPRIATE TO INFORM THE JURY ABOUT WHY HE'S NOT

10:31AM    6      HERE OR WHERE IS HE.

10:31AM    7            I THINK MODEL 2.15 ACCOMPLISHES THAT, AND I THINK IT'S

10:31AM    8      APPROPRIATE TO GIVE IT, AND I THINK THE PRELIMINARY

10:31AM    9      INSTRUCTIONS IS THE APPROPRIATE TIME TO DO IT.       IT WILL BE

10:31AM   10      INCLUDED IN THE FINAL INSTRUCTIONS IN A DIFFERENT VERSION AS

10:31AM   11      YOU SUGGEST.   SO I WILL GIVE THE 2.15 OR YOUR MODEL 14.

10:32AM   12                  MS. SAHARIA:   THANK YOU, YOUR HONOR.

10:32AM   13                  THE COURT:   AND THEN 17 IS QUESTIONS TO WITNESSES BY

10:32AM   14      JURORS DURING TRIAL.     I DON'T PERMIT THAT.   I THINK I'VE TOLD

10:32AM   15      YOU THAT BEFORE.    THIS IS 1.14, MODEL 1.14.      IT SEEMS TO ME

10:32AM   16      THAT OPTION ONE IS THE ONE THAT THE COURT WOULD READ.

10:32AM   17                  MS. SAHARIA:   WE AGREE, YOUR HONOR.     WE PROPOSE THAT

10:32AM   18      YOU GIVE THAT INSTRUCTION.

10:32AM   19                  MR. LEACH:   I DON'T SEE A NEED FOR IT, YOUR HONOR.

10:32AM   20      I THINK IT MIGHT BE -- A WAIT-AND-SEE APPROACH IS BETTER, BUT

10:32AM   21      THE COURT SHOULD DEFER TO WHAT IT ORDINARILY DOES.       THERE'S NO

10:32AM   22      UNIQUE CIRCUMSTANCES IN THIS CASE FOR ONE OVER THE OTHER.

10:32AM   23            MY ONLY CONCERN WAS THAT JURORS MAY NEVER ASK A QUESTION,

10:32AM   24      AND SO THERE JUST MAY NOT BE A NEED FOR IT, BUT WHATEVER THE

10:32AM   25      COURT'S PRACTICE IS, IS FINE WITH US.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 67 of 74
                                                                                     67


10:32AM    1                  THE COURT:   OKAY.    I'LL READ THIS.

10:32AM    2            THE REAL IMPORT AND IMPORTANT PART OF THIS IS THE SECOND

10:32AM    3      QUESTION:   IF YOU'RE UNABLE TO HEAR, RAISE YOUR HAND SO WE CAN

10:33AM    4      CORRECT THE SITUATION.     THAT I THINK IS APPROPRIATE.

10:33AM    5            I TELL THE JURORS THIS IN ADVANCE THAT THEY'RE NOT

10:33AM    6      PERMITTED TO ASK QUESTIONS.

10:33AM    7            SOME JURORS HAVE EXPERIENCE AND IN CIVIL CASES AND THEY'VE

10:33AM    8      BEEN PERMITTED TO ASK QUESTIONS AND EVEN IN SOME CRIMINAL

10:33AM    9      CASES.

10:33AM   10            SO I'LL READ THIS.   I DON'T THINK IT IS GOING TO OCCUPY

10:33AM   11      TOO MUCH TIME.

10:33AM   12                  MS. SAHARIA:   YOUR HONOR, IF THERE IS A CIRCUMSTANCE

10:33AM   13      WHERE JURORS WILL BE SEATED IN THE GALLERY, WE WOULD SUGGEST

10:33AM   14      THAT THE COURT ADD TO THAT SENTENCE "IF YOU CANNOT HEAR OR

10:33AM   15      SEE," I THINK THAT WOULD BE A HELPFUL ADDITION.

10:33AM   16                  THE COURT:   RIGHT.

10:33AM   17                  MS. SAHARIA:   OR THE PLEXIGLASS CREATING SOME SORT

10:33AM   18      OF GLARE EVEN.

10:33AM   19                  THE COURT:   THAT'S A CONCERN I HAD, TOO, WITH THE

10:33AM   20      PLEXIGLASS.   I DON'T KNOW HOW IT LOOKS FROM WHERE YOU'RE

10:33AM   21      SEATED.   YOU'RE THE BEST JUDGES OF THAT.

10:33AM   22            BUT IF THERE'S A REFLECTION ISSUE OR YOU THINK THERE IS

10:33AM   23      SOME SIGHT ISSUES, I WOULD HOPE THAT COUNSEL WOULD BRING THAT

10:33AM   24      TO MY ATTENTION SO I COULD CORRECT THAT.      YOU'RE SEEING THE

10:33AM   25      JURORS THROUGH A DIFFERENT VIEW -- EXCUSE ME, THE WITNESSES



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 68 of 74
                                                                                       68


10:33AM    1      THROUGH A DIFFERENT VIEW THAN THE JURORS WILL, BUT I KNOW

10:34AM    2      THESE -- THIS PLEXIGLASS REFLECTS SO.

10:34AM    3                  MS. SAHARIA:   I THINK THAT IS IT, YOUR HONOR.

10:34AM    4                  THE COURT:    MS. SAHARIA, I THINK WE'VE EXHAUSTED

10:34AM    5      YOUR SUGGESTIONS?

10:34AM    6                  MS. SAHARIA:   YES.

10:34AM    7                  THE COURT:    OKAY.   MR. LEACH, DO YOU HAVE ANYTHING

10:34AM    8      ELSE THAT YOU WOULD LIKE TO COVER THIS MORNING?

10:34AM    9                  MR. LEACH:    NOTHING FURTHER, YOUR HONOR.

10:34AM   10                  THE COURT:    ANYTHING ELSE FROM YOUR TEAM?

10:34AM   11                  MS. SAHARIA:   NO, YOUR HONOR.     NOTHING ON THE JURY

10:34AM   12      INSTRUCTIONS.   LET ME JUST CONSULT WITH MR. DOWNEY ABOUT OTHER

10:34AM   13      ISSUES.

10:34AM   14                  THE COURT:    SURE.   OF COURSE.

10:34AM   15            MR. DOWNEY.

10:34AM   16                  MR. DOWNEY:    I HAVE TWO GRANULAR ISSUES, BUT IT

10:34AM   17      RELATES TO THE GRANULAR WORK THAT THE COURT IS DOING RIGHT NOW

10:34AM   18      SO I THOUGHT I WOULD INQUIRE.

10:34AM   19            YOUR HONOR DESCRIBED THE PROCEDURE BY WHICH THE JURORS ARE

10:34AM   20      BROUGHT IN IN PANELS OF 20.       I'M WONDERING IF THEY'RE BROUGHT

10:34AM   21      IN BY JUROR NUMBER OR IF THERE IS SOME OTHER SYSTEM TO SELECT

10:34AM   22      THE 20 WHO ENTER AND HOW WE MIGHT --

10:34AM   23                  THE COURT:    I THINK WE'LL HAVE MORE THAN 20.   I'M

10:35AM   24      INFORMED THAT THEY COULD BRING UP TRANCHES OF PERHAPS 50.        I

10:35AM   25      DON'T THINK WE'LL HAVE THAT MANY AT ONE TIME, BUT I THINK WE'LL



                                      UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 69 of 74
                                                                                     69


10:35AM    1      HAVE MORE THAN 20.

10:35AM    2            AS I UNDERSTAND IT, THEY'RE BROUGHT UP BY THEIR JUROR

10:35AM    3      NUMBERS.    LET ME SAY YOU ARE GOING TO, YOU AND MR. LEACH, WILL

10:35AM    4      HAVE A COPY OF THE LIST THAT I HAVE.     IT WON'T BE THE RANDOM

10:35AM    5      COPY.   IT WILL BE THE COPY OF THE ORDER OF HOW THEY'LL BE

10:35AM    6      CALLED, HOW THEY'LL BE SEATED SO WE'LL ALL KNOW WHO IS COMING

10:35AM    7      UP NEXT.    YOU CAN LOOK AT THAT AND ENGAGE YOUR SELECTIONS

10:35AM    8      ACCORDINGLY, BOTH PRELIMINARY AND WHEN WE'RE IN THE COURTROOM.

10:35AM    9      SO YOU'LL HAVE THAT.

10:35AM   10            SO THEY WILL BE BROUGHT UP, I THINK, BY THAT NUMBERING

10:35AM   11      SYSTEM AS I UNDERSTAND IT.

10:35AM   12            MS. KRATZMANN, IS THAT YOUR UNDERSTANDING?

10:35AM   13                  THE CLERK:    YES, YOUR HONOR, IT WILL BE IDENTIFIED

10:35AM   14      BY THE JUROR NUMBER ON THE LIST.

10:35AM   15                  MR. DOWNEY:   THANK YOU.

10:35AM   16            THE SECOND INQUIRY THAT I HAD WAS JUST RELATED TO THE

10:35AM   17      ICEBREAKER THAT THE COURT INTENDS TO USE WHICH YOU'VE USED IN

10:36AM   18      OTHER CASES.

10:36AM   19            I CAN IMAGINE THAT IN OTHER CASES IN INTRODUCING

10:36AM   20      THEMSELVES THE JURORS HAVE DONE SO FULLY, USED THEIR NAME AND

10:36AM   21      SO FORTH.

10:36AM   22            I WONDER IF THE COURT MIGHT CONSIDER IN THE CONTEXT OF

10:36AM   23      THIS CASE WHERE THERE'S SUBSTANTIAL EXTERNAL COVERAGE AND SO

10:36AM   24      FORTH IF JURORS MIGHT BE LESS COMFORTABLE WITH USING THEIR NAME

10:36AM   25      IN OPEN COURT.    SO I JUST RAISE THAT FOR THE COURT.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 70 of 74
                                                                                     70


10:36AM    1                  THE COURT:    THANK YOU.   I APPRECIATE THAT

10:36AM    2      OBSERVATION.   MAYBE WE'LL JUST HAVE THEM STATE THEIR JUROR

10:36AM    3      NUMBER.

10:36AM    4                  MR. DOWNEY:    FAIR ENOUGH.

10:36AM    5                  THE COURT:    ALTHOUGH THEIR NAMES ARE GOING TO BE

10:36AM    6      CALLED OUT BY MS. KRATZMANN TO SIT, SO THEY WILL BE JUROR

10:36AM    7      NUMBER 4.   THEY DON'T KNOW JUROR NUMBER 4, THEY KNOW THEIR

10:36AM    8      NAMES, AND SO THEIR NAMES WILL BE PART OF THE PUBLIC RECORD IN

10:36AM    9      THAT REGARD.

10:36AM   10            CANDIDLY, WHEN I REFER TO THEM AND TALK WITH THEM AND A

10:36AM   11      JUROR RAISES THEIR HAND, I ALWAYS USE THEIR SURNAME AS OPPOSED

10:36AM   12      TO JUROR NUMBER 43.      SO TO THE EXTENT THAT THEIR NAMES WILL BE

10:36AM   13      PUBLIC, THAT'S THE EXTENT OF IT.

10:37AM   14            BUT I APPRECIATE THAT, AND PERHAPS I CAN JUST ASK THEM TO

10:37AM   15      STATE THEIR JUROR NUMBER FOR PURPOSES OF THE QUESTIONNAIRE.

10:37AM   16                  MR. DOWNEY:    THANK YOU, YOUR HONOR.

10:37AM   17            THE SECOND QUESTION I WOULD HAVE IN ANTICIPATION OF THAT

10:37AM   18      PROCESS IS IF IT'S CONSISTENT WITH YOUR HONOR'S JUDGMENT OF

10:37AM   19      WHAT IS SAFE, IT MIGHT BE GOOD AS PART OF THAT PROCESS IF THE

10:37AM   20      JUROR WHO IS INTRODUCING HIM OR HERSELF COULD UNMASK JUST FOR

10:37AM   21      THAT BRIEF PERIOD WE COULD GET A BETTER SENSE AS WE'RE GOING

10:37AM   22      THROUGH THE JURY SELECTION PROCESS.

10:37AM   23            I DON'T KNOW EXACTLY HOW THE PROCESS WILL WORK, BUT IF

10:37AM   24      THAT'S POSSIBLE, THAT'S A REQUEST THAT WE WOULD MAKE.

10:37AM   25                  THE COURT:    JUST FOR THAT INTRODUCTION?



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 71 of 74
                                                                                     71


10:37AM    1                  MR. DOWNEY:   YEAH, JUST TO INTRODUCE THEMSELVES.      I

10:37AM    2      DON'T KNOW HOW THE ICEBREAKER TYPICALLY TAKES, BUT I'M

10:37AM    3      ANTICIPATING IT'S SOMEWHAT BRIEF, AND IF IT COULD BE JUST FOR

10:37AM    4      THAT SHORT PERIOD.

10:37AM    5                  THE COURT:    MR. LEACH, DO YOU WANT TO CHIME IN?

10:38AM    6                  MR. LEACH:    I THINK IT WOULD BE APPROPRIATE,

10:38AM    7      YOUR HONOR, TO ASK IF THEY'RE COMFORTABLE REMOVING THEIR MASK

10:38AM    8      FOR THAT SMALL AMOUNT OF TIME.     I CERTAINLY WOULDN'T WANT TO

10:38AM    9      REQUIRE IT IF THE JURORS ARE NOT COMFORTABLE BUT SUGGESTING

10:38AM   10      THAT THEY CAN DO IT I THINK WOULD BE APPROPRIATE.

10:38AM   11                  MR. DOWNEY:   AND THAT'S FINE.   I THINK THAT'S A GOOD

10:38AM   12      SUGGESTION.

10:38AM   13                  THE COURT:    THE OTHER ISSUE WITH THAT IS THAT WE'RE

10:38AM   14      NOT GOING TO HAND A MIKE TO THE JURORS, SO FOR THIS PURPOSE WE

10:38AM   15      MIGHT HAVE TO HAVE A LECTERN, AND WE DO HAVE ONE, AND WE CAN

10:38AM   16      HAVE THEM EACH APPROACH THE LECTERN.     THAT WILL BE A LITTLE BIT

10:38AM   17      CUMBERSOME TO HAVE THEM EXIT THE BOX, GO AND DO THIS.

10:38AM   18            THIS WORKS WHEN WE HAVE A MICROPHONE THAT WE CAN HAND

10:38AM   19      AROUND.   IT'S MUCH MORE EFFICIENT, AND SO LET ME THINK ABOUT

10:38AM   20      THAT.   I JUST DON'T KNOW ONCE WE'VE SEATED 12, 15 PEOPLE IN OUR

10:38AM   21      BOX AND THEN TO HAVE THEM ONE BY ONE EXIT AND CLIMB OVER EACH

10:38AM   22      OTHER FOR THAT PURPOSE I THINK MIGHT BE DIFFICULT.

10:39AM   23            WE MIGHT HAVE THEM STAND WITHOUT BENEFIT OF A MICROPHONE,

10:39AM   24      AND THAT'S WHERE THEIR MASK COULD BE WITHDRAWN AND THEY COULD

10:39AM   25      SPEAK, AND I'M SURE WE'D BE ABLE TO HEAR THEM, YOU WOULD BE



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 72 of 74
                                                                                        72


10:39AM    1      ABLE TO HEAR THEM, AND MOST IMPORTANTLY, OUR COURT REPORTER

10:39AM    2      WILL BE ABLE TO HEAR THEM.        SO THAT MIGHT BE THE WAY TO DO IT

10:39AM    3      WITHOUT A MICROPHONE.

10:39AM    4            SO --

10:39AM    5                    MR. DOWNEY:    I APOLOGIZE FOR BOGGING US DOWN WITH

10:39AM    6      VERY GRANULAR BUT --

10:39AM    7                    THE COURT:    NO.   IT'S A GOOD POINT.   IT'S A GOOD

10:39AM    8      POINT.

10:39AM    9            ANYTHING ELSE THAT WE HAVEN'T COVERED?         ANY OF YOUR TEAMS

10:39AM   10      HAVE ANYTHING?

10:39AM   11                    MR. LEACH:    NOT FROM THE GOVERNMENT, YOUR HONOR.

10:39AM   12      THANK YOU.

10:39AM   13                    THE COURT:    I THINK OUR WORK IS DONE THIS MORNING.

10:39AM   14                    MR. DOWNEY:    THANK YOU, YOUR HONOR.

10:39AM   15                    THE COURT:    THANK YOU.   IT'S NICE TO SEE EVERYONE.

10:39AM   16      STAY SAFE.

10:39AM   17            I'LL HEAR FROM YOU NEXT WEEK -- WE'LL SEE EACH OTHER THIS

10:39AM   18      WEEK.    BUT IF YOU HAVE ANYTHING WITH REGARD TO YOUR MEET AND

10:39AM   19      CONFER CONFERENCES, PLEASE FEEL FREE TO LET ME KNOW OR

10:39AM   20      MS. KRATZMANN KNOW IF YOU HAVE ANY ISSUES.

10:40AM   21                    MR. DOWNEY:    THANK YOU, YOUR HONOR.

10:40AM   22                    MS. SAHARIA:   WHAT TIME WILL WE CONVENE?     I THINK

10:40AM   23      YOU SAID 10:00 A.M. STANDARD TIME, BUT I DON'T KNOW IF YOU HAVE

10:40AM   24      A DIFFERENT TIME.

10:40AM   25                    THE COURT:    MS. KRATZMANN, WHERE ARE WE SCHEDULED



                                       UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 73 of 74
                                                                                         73


10:40AM    1      NOW?    IS IT 10:00 A.M. ON FRIDAY?

10:40AM    2                  THE CLERK:   IT IS 10:00 A.M.

10:40AM    3                  THE COURT:   DO YOU FOLKS WANT TO START EARLIER?

10:40AM    4      SHOULD WE START AT 9:00?

10:40AM    5                  MS. SAHARIA:   THAT'S FINE, YOUR HONOR.

10:40AM    6                  THE COURT:   MS. KRATZMANN, OF COURSE, WHO HAS

10:40AM    7      KNOWLEDGE OF ALL THINGS, REMINDED ME THAT THE JURORS ARE GOING

10:40AM    8      TO BE COMING IN, AREN'T THEY, TO FILL THE QUESTIONNAIRE OUT?

10:41AM    9      JUST TO AVOID ANY ISSUES WITH ELEVATORS AND THINGS, LET'S KEEP

10:41AM   10      IT AT 10:00 BECAUSE OUR JURY ASSEMBLY ROOM IS ON THE SECOND

10:41AM   11      FLOOR, AND I THINK IT'S BEST IF WE DO THAT.         BY 10:00 O'CLOCK

10:41AM   12      AT LEAST THAT FIRST TRANCHE SHOULD BE FINISHED HOPEFULLY, AND

10:41AM   13      THAT WILL AVOID ANY UNNECESSARY CONTACT.

10:41AM   14             SO LET'S KEEP IT AT 10:00 THANK YOU.

10:41AM   15             ALL RIGHT.   THANKS VERY MUCH.

10:41AM   16                  THE CLERK:   COURT IS ADJOURNED.

10:41AM   17             (COURT CONCLUDED AT 10:41 A.M.)

          18

          19

          20

          21

          22

          23

          24

          25



                                      UNITED STATES COURT REPORTERS
     Case 5:18-cr-00258-EJD Document 1005-3 Filed 09/07/21 Page 74 of 74


 1

 2

 3                            CERTIFICATE OF REPORTER

 4

 5

 6

 7            I, THE UNDERSIGNED OFFICIAL COURT REPORTER OF THE UNITED

 8      STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA,

 9      280 SOUTH FIRST STREET, SAN JOSE, CALIFORNIA, DO HEREBY

10      CERTIFY:

11            THAT THE FOREGOING TRANSCRIPT, CERTIFICATE INCLUSIVE, IS

12      A CORRECT TRANSCRIPT FROM THE RECORD OF PROCEEDINGS IN THE

13      ABOVE-ENTITLED MATTER.

14

15
                                  ______________________________
16                                IRENE RODRIGUEZ, CSR, RMR, CRR
                                  CERTIFICATE NUMBER 8074
17

18
                                  DATED:   AUGUST 18, 2021
19

20

21

22

23

24

25



                           UNITED STATES COURT REPORTERS
